           20-12156-mg             Doc 1           Filed 09/14/20 Entered 09/14/20 17:53:47                                 Main Document
                                                                Pg 1 of 76
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            CX Reinsurance Company Limited
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                       Other ___________________________. Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Richard Barker and Simon Edel
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             MATTER OF CX REINSURANCE COMPANY LIMITED
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               
                                           ✔      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________

                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                           
                                           ✔      Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
              20-12156-mg          Doc 1         Filed 09/14/20 Entered 09/14/20 17:53:47                                   Main Document
                                                              Pg 2 of 76
Debtor          CX  Reinsurance Company Limited
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        England  and Wales
                                        ______________________________________________                   1 More London Place
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         London SE1 2AF
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         United Kingdom
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 1 More London Place
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 London SE1 2AF
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 United Kingdom
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              www.cxre.com
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:

                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
            20-12156-mg          Doc 1        Filed 09/14/20 Entered 09/14/20 17:53:47                                  Main Document
                                                           Pg 3 of 76
Debtor        CX  Reinsurance Company Limited
              _______________________________________________________                        Case number (if known)_____________________________________
              Name




12.   Why is venue proper in this      Check one:
      district?                        ✔
                                            Debtor’s principal place of business or principal assets in the United States are in this district.
                                            Debtor does not have a place of business or assets in the United States, but the following
                                             action or proceeding in a federal or state court is pending against the debtor in this district:
                                             ___________________________________________________________________________.

                                            If neither box is checked, venue is consistent with the interests of justice and the convenience
                                             of the parties, having regard to the relief sought by the foreign representative, because:
                                             ___________________________________________________________________________.



13.   Signature of foreign
      representative(s)                I request relief in accordance with chapter 15 of title 11, United States Code.

                                       I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                       relief sought in this petition, and I am authorized to file this petition.

                                       I have examined the information in this petition and have a reasonable belief that the
                                       information is true and correct.

                                       I declare under penalty of perjury that the foregoing is true and correct,


                                           ________________________________________________ __Richard             Barker     _____________________
                                           Signature of foreign representative                         Printed name


                                                     09/14/2020
                                       Executed on __________________
                                                           MM / DD / YYYY



                                           ________________________________________________           Simon Edel
                                                                                                       _______________________________________________
                                           Signature of foreign representative                         Printed name


                                       Executed on           09/14/2020
                                                           __________________
                                                            MM / DD / YYYY




14.   Signature of attorney
                                             /s/ Gary L. Kaplan
                                            _________________________________________________ Date                  09/14/2020
                                                                                                                   _________________
                                            Signature of Attorney for foreign representative                       MM   / DD / YYYY


                                           Gary  Kaplan
                                           _________________________________________________________________________________________________
                                           Printed name
                                           Fried, Frank, Harris, Shriver & Jacobson LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           One  New York Plaza
                                           _________________________________________________________________________________________________
                                           Number         Street
                                           New  York
                                           ____________________________________________________ NY          10004
                                                                                                 __________________________________________
                                           City                                                            State         ZIP Code


                                           (212) 859-8812
                                           ____________________________________                            gary.kaplan@friedfrank.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address




                                           2967842                                                NY
                                           ______________________________________________________ ____________
                                           Bar number                                                      State
20-12156-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47      Main Document
                                   Pg 4 of 76




                                  EXHIBIT A

                Rule 1515(c) Statement of Foreign Representatives
 20-12156-mg         Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47               Main Document
                                             Pg 5 of 76

 Brad Eric Scheler
 Gary L. Kaplan
 Andrew M. Minear
 Sari J. Rosenfeld
 FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000

 Attorneys for Richard Barker and Simon Edel as
 Foreign Representatives of CX Reinsurance
 Company Limited (in Administration)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-(        )
 Administration)                                                   :
                                                                   :
                   Debtor in a Foreign Proceeding                  :
                                                                   :
 ----------------------------------------------------------------- x


    STATEMENTS OF FOREIGN REPRESENTATIVES REQUIRED BY SECTION
         1515(C) OF THE BANKRUPTCY CODE AND RULE 1007(A)(4) OF THE
                  FEDERAL RULES OF BANKRUPTCY PROCEDURE


        Richard Barker and Simon Edel, in their capacity as foreign representatives and joint

administrators (the “Foreign Representatives” or the “Administrators”) of CX Reinsurance

Company Limited (in Administration) (the “Company”), as debtor in administration under

Schedule B1 of the Insolvency Act of 1986 of England and Wales (the “Insolvency Act” and such

proceeding together with any ancillary, related or subsequent proceeding in England and Wales,

the “UK Proceeding”), pursuant to an order by the High Court of Justice, the Business and
 20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47            Main Document
                                         Pg 6 of 76



Property Courts of England and Wales (the “English Court”) dated August 17, 2020 (and any

amendments thereto, the “Administration Order”), by and through their undersigned counsel,

Fried, Frank, Harris, Shriver & Jacobson LLP, file this list pursuant to Rule 1007(a)(4) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and hereby make the

following statements required by Section 1515(c) of title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”) and Rule 1007(a)(4) of the Bankruptcy Rules.

       A.      Statement Required by Section 1515(c) of the Bankruptcy Code

               The Foreign Representatives submit that, to the best of their knowledge, there is no

foreign proceeding with respect to the Company known to them other than the UK Proceeding.

       B.      Administrators in Foreign Proceeding Concerning the Company

               The Foreign Representatives are the only authorized foreign representatives in the

UK Proceeding. The Foreign Representatives’ address is as follows:

                              Ernst & Young LLP
                              1 More London Place
                              London
                              SE1 2AF

        C.      All Parties to Litigation Pending in the United States in which the Company
is a Party at the Time of Filing of the Petition

               Attached as Schedule B is a list of names and addresses of all known parties to

litigation pending in the United States in which the Company is a party as at the time of filing of

the Verified Petition for Recognition of Foreign Main Proceeding and Related Relief.

      D.       Entities Against Whom Provisional Relief of Sought

               None.




                                                2
20-12156-mg    Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47     Main Document
                                    Pg 7 of 76



Dated: September 14, 2020
       New York, New York




                                        Respectfully submitted,

                                        FRIED, FRANK, HARRIS, SHRIVER
                                          & JACOBSON LLP

                                        /s/ Gary L. Kaplan
                                        Gary L. Kaplan
                                        Brad Eric Scheler
                                        Andrew M. Minear
                                        Sari J. Rosenfeld
                                        One New York Plaza
                                        New York, New York 10004
                                        Telephone:     (212) 859-8000
                                        Facsimile:     (212) 859-4000

                                        Attorneys for Richard Barker and Simon
                                        Edel as Foreign Representatives of CX
                                        Reinsurance Company Limited (in
                                        Administration)




                                       3
                            20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47            Main Document
                                                                    Pg 8 of 76


                                                                       Schedule B

In compliance with the requirements of Bankruptcy Rule 1007(a)(4)(B), the following is a list of all known parties to litigation pending in the United

States in which the Company is party at the time of filing this chapter 15 petition.

   I.      CX Reinsurance Company v. Johnson (Federal Court for the District of Maryland) (Case no. GJH-18-2355)

         Party/Entity                                                                  Address/Contact

         Attorneys for CX Reinsurance Company Limited                                  Ruberry, Stalmack & Garvey, LLC
                                                                                       10 South LaSalle Street
                                                                                       Suite 1800, Chicago
                                                                                       Illinois 60603 USA

                                                                                       Edward Ruberry ed.ruberry@ruberry-law.com
                                                                                       Alex Hess alex.hess@ruberry-law.com
                                                                                       David Altschuler david.altschuler@ruberry-law.com

         Attorneys for Devon S.Johnson.                                                Gallagher Evelius & Jones LLP
                                                                                       218 North Charles Street
                                                                                       Suite 400, Baltimore
                                                                                       Maryland 21201 USA
                                                                                       Paul S. Caiola pcaiola@gejlaw.com
                                                                                       David G. Sommer dsommer@gejlaw.com
                       20-12156-mg     Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47        Main Document
                                                             Pg 9 of 76

II.     CX Reinsurance Company v. Johnson (Federal 4th Circuit Court of Appeals) (case no. 19-1516)

      Party/Entity                                                         Address/Contact

      Attorneys for CX Reinsurance Company Limited                         Ruberry, Stalmack & Garvey, LLC
                                                                           10 South LaSalle Street
                                                                           Suite 1800, Chicago
                                                                           Illinois 60603 USA
                                                                           Edward Ruberry ed.ruberry@ruberry-law.com
                                                                           Alex Hess alex.hess@ruberry-law.com
                                                                           David Altschuler david.altschuler@ruberry-law.com

      Attorneys for Devon S.Johnson.                                       Gallagher Evelius & Jones LLP
                                                                           218 North Charles Street
                                                                           Suite 400, Baltimore
                                                                           Maryland 21201 USA
                                                                           Paul S. Caiola pcaiola@gejlaw.com
                                                                           David G. Sommer dsommer@gejlaw.com
                                                                           Anatoly Smolkin asmolkin@gejlaw.com
                                                                           Matthew A. Haven mhaven@gejlaw.com

                                                                           Goodman Meagher & Enoch LLP
                                                                           111 N. Charles Street
                                                                           Seventh Floor, Baltimore
                                                                           Maryland 21201 USA
                                                                           John Amato jamato@gmelaw.com
                       20-12156-mg     Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                 Pg 10 of 76
III.     In re City Homes III, LLC (U.S. Bankruptcy Court for the District of Maryland) (case no. 13-25370).
       Party/Entity                                                     Address/Contact

       Attorneys for CX Reinsurance Company Limited                     Steptoe & Johnson LLP
                                                                        1330 Connecticut Avenue, NW
                                                                        Washington, DC 20036
                                                                        Harry Lee HLee@steptoe.com
       Attorneys for City Homes                                         Gallagher Evelius & Jones LLP
                                                                        218 North Charles Street
                                                                        Suite 400, Baltimore
                                                                        Maryland 21201 USA
                                                                        Paul S. Caiola pcaiola@gejlaw.com
                       20-12156-mg      Doc 1  Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                              Pg 11 of 76
IV.     CX Reinsurance Company v. City Homes, Inc., (U.S. District Court for the District of Maryland) (case no. 1:17-cv-01476-JKB)
      Party/Entity                                                           Address/Contact

      Attorneys for CX Reinsurance Company Limited                           Ruberry, Stalmack & Garvey, LLC
                                                                             10 South LaSalle Street
                                                                             Suite 1800, Chicago
                                                                             Illinois 60603 USA
                                                                             Edward Ruberry ed.ruberry@ruberry-law.com
                                                                             Baldwin Law LLC
                                                                             111 South Calvert Street
                                                                             Baltimore
                                                                             Maryland 21204
                                                                             Stuart Seraina

                                                                             Kramon & Graham PA
                                                                             One South Street
                                                                             Suite 2600, Baltimore
                                                                             MD 21202
                                                                             David J Shuster dshuster@kg-law.com

      Attorneys for City Homes                                               Gallagher Evelius & Jones LLP
                                                                             218 North Charles Street
                                                                             Suite 400, Baltimore
                                                                             Maryland 21201 USA
                                                                             Paul S. Caiola pcaiola@gejlaw.com

                                                                             Semmes, Bowen & Semmes
                                                                             Suite 1400
                                                                             25 S. Charles Street
                                                                             Baltimore MD 21201
                                                                             USA
                                                                             J. Marks Moore mmoore@semmes.com
                      20-12156-mg     Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                            Pg 12 of 76
V.     Johnson v. CX Reinsurance Company Ltd. (Circuit Court of Maryland) (case no. 24-C-18-001930)
     Party/Entity                                                 Address/Contact

     Attorneys for CX Reinsurance Company Limited                 Ruberry, Stalmack & Garvey, LLC
                                                                  10 South LaSalle Street
                                                                  Suite 1800, Chicago
                                                                  Illinois 60603 USAEdward Ruberry ed.ruberry@ruberry-
                                                                  law.com
                                                                  Alex Hess alex.hess@ruberry-law.com
                                                                  David Altschuler david.altschuler@ruberry-law.com

                                                                  Kramon & Graham PA
                                                                  One South Street
                                                                  Suite 2600, Baltimore
                                                                  MD 21202
                                                                  David J Shuster dshuster@kg-law.com

                                                                  Baldwin Law LLC
                                                                  111 South Calvert Street
                                                                  Baltimore
                                                                  Maryland 21204
                                                                  Stuart Seraina

     Attorneys for Devon S.Johnson.                               Gallagher Evelius & Jones LLP
                                                                  218 North Charles Street
                                                                  Suite 400, Baltimore
                                                                  Maryland 21201 USA
                                                                  Paul S. Caiola pcaiola@gejlaw.com
                                                                  David G. Sommer dsommer@gejlaw.com
                        20-12156-mg     Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47         Main Document
                                                               Pg 13 of 76

VI.     In re Arbitration between Farmers Ins. Exch. et al. and Dominion Ins. Co. et al. before Andrew Walsh (umpire), David Raim (arbitrator)
        and Jonathan Rosen (arbitrator)
      Party/Entity                                                            Address/Contact

      Attorney for Plaintiffs: Dominion Insurance Company Limited,            Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
      Catalina London Limited, Catalina Worthing Insurance Limited,           666 Third Avenue, New York NY 10017 USA
      Cataline Services UK Limited, River Thames Insurance Company            Marc L. Abrams MLAbrams@mintz.com
      Limited (as legal successor to Unionamerica Insurance Company
      Limited), CX Reinsurance Company Limited
      Attorney for Farmers Ins.                                               Law Offices of Michael T Walsh
                                                                              100 Park Avenue
                                                                              16th Floor
                                                                              New York, NY 10017
                                                                              USA
                                                                              Michael T Walsh mtwadr@gmail.com
                         20-12156-mg       Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47          Main Document
                                                                  Pg 14 of 76
VII.     Rockefeller Univ. v. Aetna Cas. & Sur. Co. et al. (N.Y. Supr. Ct.) (case no. 654425/2019)

       Party/Entity                                                           Address/Contact

       Attorney for Plaintiff: The Rockefeller University                     Blank Rome LLP
                                                                              1271 Avenue of the Americas
                                                                              New York, NY 10020
                                                                              Natasha Romagnoli NRomagnoli@BlankRome.com

       Attorney for defendants:                                               Locke Lord LLP
       CX Reinsurance Company Limited, Harper Insurance Limited, and          111 S. Wacker Dr, Chicago IL 60606-4410 USA
       River Thames Insurance Company Limited (as legal successor to          Christopher Barth CBarth@lockelord.com
       Unionamerica Insurance Company Limited)
                         20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                  Pg 15 of 76
VIII.     Certain Underwriters at Lloyd’s, London et al. v. AT&T, Corp. et al., (Supreme Court, County of New York) (Index No. 653090/2013)


        Party/Entity                                                          Address/Contact

        Attorney for Certain Underwriters at Lloyd’s London; CX Reinsurance   Mendes & Mount LLP
        Company Limited                                                       750 Seventh Avenue
                                                                              New York
                                                                              NY 10019
                                                                              USA
                                                                              Eileen McCabe Eileen.mccabe@mendes.com

        Attorney for American Telephone & Telegraph Company (AT&T)            Reed Smith LLP
                                                                              599 Lexington Avenue
                                                                              New York, NY 10022 USA
                                                                              Douglas Rawles DRawles@ReedSmith.com
                       20-12156-mg     Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                 Pg 16 of 76
IX.     Federal Pacific (Exxon). Presently on appeal from NJ Superior Court grant of summary judgment:
        a. Home Ins. Co. v. Cornell-Dubilier Electronics, Inc. et al., (N.J. App. Div.) (No. A-003011-18)
      Party/Entity                                                    Address/Contact

      Attorney for Appearing London Market Insurers                   Mendes & Mount LLP
                                                                      750 Seventh Avenue
                                                                      New York
                                                                      NY 10019
                                                                      USA
                                                                      Mary Ann D'Amato mayann.damato@mendes.com
                                                                      Rebecca S. Bardach Rebecca.bardach@mendes.com

                                                                      Clyde & Co US LLP
                                                                      200 Campus Drive
                                                                      Suite 300 Florham Park
                                                                      NJ 07932
                                                                      Daren S. McNally daren.mcnally@clydeco.us

                                                                      Post & Schell P.C.
                                                                      Four Penn Center
                                                                      1600 John F. Kennedy Blvd.
                                                                      Philadelphia, PA 19103-2808 USA
                                                                      John C. Sullivan jsullivan@postschell.com

      Attorney for ExxonMobil                                         Holland & Knight LLP
                                                                      31 West 52nd Street
                                                                      New York 10019 USA
                                                                      John M Toriello john.toriello@hklaw.com
                                                                      Marisa Marinelli
                                                                      Stosh M. Silivos
                      20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                Pg 17 of 76
X.     Nooter Corp. v. Allianz Underwriters Ins. Co. (St Louis City, Missouri Cir. Ct.) (case no. 4:10-CV-00744) (Direct)


     Party/Entity                                                            Address/Contact

     Attorney for Nooter represented insurers:                               Hinkhouse Walsh Law LLP
     Certain Underwriters at Lloyd’s London, American Home Assurance         180 N. Stetson Avenue, Suite 3400
     Company, Anglo-French Insurance Company Limited, CF&AU Group            Chicago IL 60601 USA
     1950 Pool, CF&AU Group B Pool, CX Reinsurance Company Limited           Laura S. McKay lmckay@hww-law.com
     (f/k/a CAN Reinsurance Company), Dominion Insurance Company
     Limited, Edinburgh Assurance Company, Harper Insurance Ltd (f/k/a
     Turegum Insurance Company), Catalina Worthing Insurance Ltd (as
     Part VII transferee of (Excess Insurance Company Ltd and/or London
     & Edinburgh Insurance Company Ltd as successor to London &
     Edinburgh General Insurance Company Ltd), River Thames Insurance
     Company Limited, Southern Insurance Company Limited, Tenecom
     Limited (f/k/a Yasuda Fire & Marine Insurance Company (UK)
     Limited and Yasuda Fire & Marine Insurance Company of Europe
     Limited), Tenecom Limited (successor to Winterthur Swiss Insurance
     Company formerly Accident & Casualty Insurance Company), Terra
     Nova Insurance Company, Unionamerica (as statutory successor in
     interest to certain business of St Paul Travelers Insurance Company
     Limited formerly known as St Paul International Insurance Company
     Limited and St Katherine Insurance Company PLC), World Auxiliary
     Insurance Corporation Limited


     Attorney for Nooter Corporation                                         Lewis, Rice & Fingersh, L.C.
                                                                             600 Washington Avenue, Suite 2500
                                                                             St. Louis, MO 63101
                                                                             Tel: (314) 444-7600
                                                                             Richard A. Wunderlich rwunderlich@lewisrice.com

                                                                             Blank Rome LLP
                                                                             1825 Eye Street, N.W.
                                                                             Washington, DC 20006-5403
                                                                             Tel: (202) 420-2200
                                                                             John A. Gibbons jgibbons@blankrome.com
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47   Main Document
                                                        Pg 18 of 76



Attorney for Allianz Underwriters Insurance Co.                   Karbal, Cohen, Economou, Silk
                                                                  & Dunne, LLC
                                                                  150 South Wacker Drive, Suite 1700
                                                                  Chicago, IL 60606
                                                                  Tel: (312) 431-3700
                                                                  Roderick T. Dunne rdunne@karballaw.com
                                                                  aposner@karballaw.com
                                                                  lcarwile@karballaw.com

                                                                  HeplerBroom LLC
                                                                  800 Market Street, Suite 2300
                                                                  St. Louis, MO 63101
                                                                  Tel: (314) 480-4152
                                                                  Theodore J. MacDonald, Jr. tjm@heplerbroom.com
                                                                  Michael L. Young mly@heplerbroom.com
                                                                  Jessica Hawkins jlh@heplerbroom.com

Attorney for Appalachian Insurance Co.                            Robert Bates
                                                                  Bates Carey, LLP
                                                                  191 North Wacker Drive
                                                                  Suite 2400
                                                                  Chicago, IL 60606
                                                                  (312) 762-3115 (Tel.)
                                                                  menriquez@bcnlaw.com
                                                                  jsarmiento@bcnlaw.com

                                                                  Wuestling & James, L.C.
                                                                  720 Olive Street, Suite 2020
                                                                  St. Louis, MO 63101
                                                                  Tel: (314) 421-6500
                                                                  R.C. Wuestling, IV wuestling@wuestlingandjames.com
                                                                  Susan M. Dimond dimond@wuestlingandjames.com
                                                                  Adina Johnson Johnson@wuestlingandjames.com
                 20-12156-mg      Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 19 of 76
Attorney for Certain Underwriters at Lloyd’s, London and London       Hinkhouse Williams Walsh LLP
Market Insurance Cos.                                                 Two Prudential Plaza
                                                                      180 North Stetson Street, Suite 3400
                                                                      Chicago, IL 60601
                                                                      Tel: (312) 784-5400
                                                                      Laura S. McKay lmckay@hww-law.com
                                                                      Seth Jaffe sjaffe@hww-law.com

                                                                    Pitzer Snodgrass, P.C.
                                                                    100 South Fourth Street, Suite 400
                                                                    St. Louis, MO 63102
                                                                    (314) 335-1336 (Tel.)
                                                                    Robyn G. Fox fox@pspclaw.com

Attorney for Evanston Insurance Co.                                 Adam D. Krauss
                                                                    Vivian Villegas
                                                                    Traub Lieberman Straus & Shrewsberry LLP
                                                                    Mid-Westchester Executive Park
                                                                    7 Skyline Drive
                                                                    Hawthorne, NY 10532
                                                                    Tel: (914) 347-2600
                                                                    akrauss@traublieberman.com
                                                                    vvillegas@traublieberman.com

                                                                    Donovan, Rose, Nester & Joley, P.C.
                                                                    8 East Washington Street
                                                                    Belleville, IL 62220-2190
                                                                    Tel: (618) 235-2020
                                                                    Eric C. Young eyoung@ilmoattorneys.com
                                                                    Georgiann Oliver goliver@ilmoattorneys.com

Attorney for Munich Reinsurance America, Inc. as successor-in-      Bates Carey Nicolaides LLP
interest to American Re-Insurance Co.                               191 North Wacker Drive, Suite 2400
                                                                    Chicago, IL 60606
                                                                    Tel: (312) 762-3100
                                                                    Ellen Zabinski ezabinski@bcnlaw.com
                                                                    mhayes@bcnlaw.com
                 20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47    Main Document
                                                         Pg 20 of 76

                                                                   McCarthy, Leonard & Kaemmerer, Owen, McGovern &
                                                                   Striler, LC
                                                                   400 South Woods Mill Road, Suite 250
                                                                   Chesterfield, MO 63017
                                                                   Tel: (314) 392-5200
                                                                   Timothy Ahrenhoersterbaeumer tima@mlklaw.com

Attorney for National Union Fire Insurance Co. of Pittsburgh, PA   Hinkhouse Williams Walsh LLP
                                                                   Two Prudential Plaza
                                                                   180 North Stetson Street, Suite 3400
                                                                   Chicago, IL 60601
                                                                   Tel: (312) 784-5400
                                                                   Laura S. McKay lmckay@hww-law.com
                                                                   Seth Jaffe sjaffe@hww-law.com
                                                                   Douglas M. DeWitt ddewitt@hww-law.com

                                                                   Pitzer Snodgrass, P.C.
                                                                   100 South Fourth Street, Suite 400
                                                                   St. Louis, MO 63102
                                                                   (314) 335-1336 (Tel.)
                                                                   Robyn G. Fox fox@pspclaw.com

Attorney for North Star Reinsurance Co.                            Budd Larner, P.C.
                                                                   150 John F. Kennedy Parkway
                                                                   Short Hills, NJ 07078-2703
                                                                   (973) 315-4445 (direct)
                                                                   Michael J. Balch mbalch@buddlarner.com

                                                                   Pitzer Snodgrass, P.C.
                                                                   100 South Fourth Street, Suite 400
                                                                   St. Louis, MO 63102
                                                                   (314) 335-1336 (Tel.)
                                                                   Robyn G. Fox fox@pspclaw.com

Attorney for OneBeacon America Insurance Company                   Hinkhouse Williams Walsh LLP
                                                                   Two Prudential Plaza
20-12156-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                   Pg 21 of 76
                                               180 North Stetson Street, Suite 3400
                                               Chicago, IL 60601
                                               Tel: (312) 784-5400
                                               Laura S. McKay lmckay@hww-law.com
                                               Seth Jaffe sjaffe@hww-law.com
                                               Douglas M. DeWitt ddewitt@hww-law.com

                                              Pitzer Snodgrass, P.C.
                                              100 South Fourth Street, Suite 400
                                              St. Louis, MO 63102
                                              (314) 335-1336 (Tel.)
                                              Robyn G. Fox fox@pspclaw.com
                        20-12156-mg      Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                 Pg 22 of 76
XI.     ITT Corp: Cannon Electric, Inc. v. Affiliated FM Ins. Co., et al. (Calif. Super. Ct. Los Angeles County) (Case no. BC 290354)
      Party/Entity                                                            Address/Contact

      Attorneys for CX Reinsurance Company Limited                            Hinkhouse Walsh Law LLP
                                                                              180 N. Stetson Avenue, Suite 3400
                                                                              Chicago IL 60601 USA
                                                                              Laura S. McKay lmckay@hww-law.com
      Attorneys for ITT Plaintiffs                                            MORGAN LEWIS & BOCKIUS LLP
                                                                              300 South Grand Avenue
                                                                              22nd Floor
                                                                              Los Angeles, CA 90071-3132
                                                                              Tel: (213) 612-2500
                                                                              Michel Y. Horton michel.horton@morganlewis.com
                                                                              David S. Cox david.cox@morganlewis.com

                                                                              MORGAN LEWIS & BOCKIUS LLP
                                                                              1111 Pennsylvania Ave., NW
                                                                              Washington, D.C. 20004-2541
                                                                              Tel: (202) 739-3000
                                                                              Paul A. Zevnik paul.zevnik@morganlewis.com
                                                                              Gerald P. Konkel gerald.konkel@morganlewis.com
      Attorneys for Employers Insurance Company of Wausau in its capacity     DORSEY & WHITNEY LLP
      as a Primary Insurer for this Phase of the Trial                        Suite 1500
                                                                              50 South Sixth Street
                                                                              Minneapolis, MN 55402-1498
                                                                              Tel: (612) 340-2600
                                                                              Robert E. Cattanach cattanach.robert@dorsey.com
                                                                              Byran Keane keane.bryan@dorsey.com

                                                                              DORSEY & WHITNEY LLP
                                                                              600 Anton Boulevard, Suite 2000
                                                                              Costa Mesa, CA 92626
                                                                              Tel: (714) 800-1461
                                                                              Faisal Zubairi zubairi.faisal@dorsey.com
                                                                              Bryan McGarry mcgarry.bryan@dorsey.com
                                                                              Lynnda McGlinn mcglinn.lynnda@dorsey.com
                  20-12156-mg       Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                             Pg 23 of 76
Attorneys for Continental Casualty Company; The Continental              HINKHOUSE WILLIAMS WALSH LLP
Insurance Company, for itself and as successor in interest to certain    180 North Stetson Avenue
policies issued by Harbor Insurance Company; Certain Underwriters at Suite 3400
Lloyd’s, London and Certain London Market Insurance Companies;           Chicago, IL 60601
North River Insurance Company (with respect to policy JU0026 only); Tel: (312) 784-5400
OneBeacon America Insurance Company, as successor-in-interest to         Laura S. McKay lmckay@hww-law.com
Commercial Union Insurance Company and The Employers Liability           David C. Butman dbutman@hww-law.com
Assurance Corporation; AIU Insurance Company; American Home              Douglas M. DeWitt ddewitt@hww-law.com
Assurance Company; Birmingham Insurance Company; Granite State           pwalsh@hww-law.com
Insurance Company; Insurance Company of the State of Pennsylvania;
Landmark Insurance Company; Lexington Insurance Company; and
National Union Insurance Company of Pittsburgh, PA                       SQUIRE PATTON BOGGS (US) LLP
                                                                         275 Battery Street, Suite 2600
                                                                         San Francisco, California 94111
                                                                         Tel: (415) 954-0200
                                                                         Gretchen A. Ramos gretchen.ramos@squirepb.com

Attorneys for Zurich International (Bermuda, Ltd.)                    SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
                                                                      550 South Hope Street, Suite 2350
                                                                      Los Angeles, California 90071-2618
                                                                      Phone: (213) 996-4200
                                                                      Randolph P, Sinnott rsinnott@spcclaw.com

Attorneys for Affiliated FM Insurance Company                         BOORNAZIAN, JENSEN & GARTHE
                                                                      555 12th St., Suite 1800
                                                                      Oakland, CA 94607
                                                                      Tel: (510) 834-4350
                                                                      Alan E. Swerdlow aswerdlow@bjg.com

                                                                      Hinshaw & Culbertson LLP
                                                                      222 N. LaSalle Street, Suite 300, Chicago, IL, 60601
                                                                      Tel: 312-704-3661
                                                                      Jason R. Schulze JSchulze@hinshawlaw.com
Attorneys for Allstate Insurance Company, solely in its capacity as   TROUTMAN SANDERS LLP
successor-in-interest to Northbrook Excess & Surplus Insurance        11682 El Camino Real, Suite 400
Company, formerly known as Northbrook Insurance Company.              San Diego, CA 92130
                                                                      Tel: (858) 509-6000
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 24 of 76
                                                                    Louise M. McCabe louise.mccabe@troutmansanders.com
                                                                    Tara L. Goodwin tara.goodwin@troutmansanders.com

Attorneys for Arrowood Indemnity Company formerly known as Royal Gough & Hancock LLP
Indemnity Company for itself and as successor to Globe Indemnity 50 California Street, Ste. 1500
Company                                                          San Francisco, CA 94111
                                                                 Direct: 415 848-8908
                                                                 Laura L. Goodman laura.goodman@ghcounsel.com

Attorneys for Munich Reinsurance America, Inc., formerly known as     CHARLSTON, REVICH & WOLLITZ LLP
American Re-Insurance Company, and as the successor-in-interest to    1925 Century Park East, Suite 1250
Executive Risk Indemnity, Inc. (formerly known as American Excess     Los Angeles, CA 90067-2746
Insurance Company)                                                    Tel: (310) 551-7020
                                                                      Fax: (310) 203-9321
                                                                      Ira Revich irevich@crwllp,com
Attorneys for General Reinsurance Corporation                         Law Office of Alan D. Hamilton
                                                                      P.O. Box 67
                                                                      Angels Camp, CA 95221-0067
                                                                      Tel: (209) 890-3088
                                                                      Alan D. Hamilton adhlaw@comcast.net

                                                                      BUDD LARNER, P.C.
                                                                      150 John F. Kennedy Parkway
                                                                      Short Hills, NJ 07078-2703
                                                                      Phone: 973-379-4800
                                                                      Michael J. Balch, Esq. mbalch@buddlarner.com

Attorneys for U.S. Fire Insurance Company, TIG Insurance Company      MUSICK, PEELER & GARRETT
as successor by merger to International Insurance Company, Evanston   One Wilshire Boulevard, Suite 2000
Insurance Company, as successor by merger to Associated               Los Angeles, CA 90017
International Insurance Company, Mt. McKinley Insurance Company,      Tel: (213) 629-7600
and Everest Reinsurance Company                                       Kenneth G. Katel k.katel@mpglaw.com
                                                                      Lawrence A. Tabb l.tabb@mpglaw.com

                                                                      Kennedys CMK
                                                                      100 North Riverside Plaza
                                                                      Suite 2100
                 20-12156-mg     Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                      Pg 25 of 76
                                                                  Chicago, Illinois 60606
                                                                  Tel: (312) 800 5000
                                                                  Matthew T. Walsh Matt.walsh@kennedyscmk.com
                                                                  John D. LaBarbera john.labarbera@kennedyscmk.com

Attorneys for Employers Mutual Casualty Company                   LEWIS, BRISBOIS, BISGAARD & SMITH LLP
                                                                  701 B Street, Suite 1900
                                                                  San Diego, CA 92101
                                                                  Tel: (619) 233-1006
                                                                  Peter L. Garchie peter.garchie@lewisbrisbois.com
                                                                  James P. McDonald james.mcdonald@lewisbrisbois.com

Attorneys for Century Indemnity Company as successor to CCI       AIWASIAN & ASSOCIATES
Insurance Company, as successor to Insurance Company of North     725 S. Figueroa Street, Suite 1050
America; Pacific Employers Insurance Company                      Los Angeles, CA 90017
                                                                  Tel: (213) 233-9652
                                                                  Deborah A. Aiwasian Deborah.Aiwasian@mclolaw.com
                        20-12156-mg      Doc 1  Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                             Pg 26 of 76
XII.     Houdaille/Warren Pumps: Viking Pump, Inc. and Warren Pumps LLC v. Century Indemnity Co., et al., (Dela. Super. Ct., New Castle
         County) (Consolidated C.A. No. N10C-06-141 FSS)

       Party/Entity                                                         Address/Contact

       Attorney for Warren Pumps LLC                                        McKool Smith LLP
                                                                            One Manhattan West
                                                                            395 9th Avenue, 50th Floor
                                                                            New York, NY 10001
                                                                            Robin Cohen rcohen@mckoolsmith.com
                                                                            Keith McKenna kmckenna@mckoolsmith.com
       Attorney for Viking Pump                                             Kirkland & Ellis LLP
                                                                            300 North LaSalle Street
                                                                            Chicago, IL 60654
                                                                            312-862-2308
                                                                            Michael P. Foradas michael.foradas@kirkland.com
                                                                            Lisa G. Esayian lisa.esayian@kirkland.com

       Attorney for Certain Underwriters at Lloyd’s, London and Certain     Hinkhouse Williams Walsh LLP
       London Market Insurance Companies                                    180 N. Stetson St., Suite 3400
                                                                            Chicago, IL 60601
                                                                            Telephone: (312) 784-5400
                                                                            Laura S. McKay lmckay@hww-law.com
                                                                            Douglas M. DeWitt ddewitt@hww-law.com

       Attorney for Granite State Insurance Company, Lexington Insurance    Hinkhouse Williams Walsh LLP
       Company And National Union Fire Insurance Company Of Pittsburgh,     180 N. Stetson St., Suite 3400
       Pa.                                                                  Chicago, IL 60601
                                                                            Telephone: (312) 784-5400
                                                                            Facsimile: (312) 785-5495
                                                                            Laura S. McKay lmckay@hww-law.com

       Attorney for Old Republic Insurance Company                          Clausen Miller P.C
                                                                            10 South LaSalle Street
                                                                            Chicago, IL 60610
                                                                            Tel: (312) 855-1010
                                                                            Amy R. Paulus apaulus@clausen.com
                  20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47       Main Document
                                                         Pg 27 of 76



Attorney for OneBeacon America Insurance Company, as successor to      Hinkhouse Williams Walsh LLP
Commercial Union Insurance Company; XL Insurance America, Inc.,        180 N. Stetson St., Suite 3400
as successor to Vanguard Insurance Company; and Republic Insurance     Chicago, IL 60601
Company                                                                Telephone: (312) 784-5400
                                                                       Laura S. McKay lmckay@hww-law.com

Attorney for TIG Insurance Company, f/k/a International Insurance      Siegal & Park
Company, with respect to policies numbered 5220113076 and              533 Fellowship Road, Suite 120
5220282357, and Westchester Fire Insurance Company, with respect to    Mt. Laurel, NJ 08054
policy numbered 5220489339, by operation of novation; ACE Property      (856) 380-8902
& Casualty Insurance Company (f/k/a CIGNA Property & Casualty          Brian G. Fox brian.fox@mclolaw.com
Insurance Company), as successor-in-interest to Central National       Lawrence A. Nathanson Lawrence.Nathanson@mclolaw.com
Insurance Company of Omaha, but only as respects policies issued
through Cravens, Dargan & Company, Pacific Coast (improperly           O’Melveny & Myers LLP
named as The Central National Insurance Company of Omaha)              Times Square Tower
                                                                       7 Times Square
                                                                       New York, New York 10036
                                                                       Tancred Schiavoni tschiavoni@omm.com
                                                                       Gary Svirsky gsvirsky@omm.com
Attorney for Travelers Casualty & Surety Company, as successor to      Day Pitney LLP
Aetna Casualty & Surety Company                                        242 Trumbull Street
                                                                       Hartford, CT 06103
                                                                       Tel: (860) 275-0103
                                                                       Kathleen D. Monnes kdmonnes@daypitney.com
                                                                       Joseph P. Scully jkscully@daypitney.com

Attorney for Westport Insurance Corporation, as successor to Puritan   Zelle Hofmann Voelbel & Mason LLP
Insurance Company                                                      950 Winter Street – Suite 1300
                                                                       Waltham, MA 02451
                                                                       Tel: (781) 466-0700
                                                                       Kristin Suga Heres kheres@zelle.com
                         20-12156-mg      Doc 1        Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                    Pg 28 of 76
XIII.     Eaton Corp. v. Allstate Ins. Co. et al., (Cuyahoga County, Ohio, Court of Common Pleas) (No. CV 13 802476)



        Party/Entity                                                          Address/Contact

        Attorneys for Eaton Corporation                                        K&L Gates
                                                                              K&L Gates Center
                                                                              210 Sixth Avenue
                                                                              Pittsburgh, PA 15222-2613
                                                                              Tel: 412.355.6500
                                                                              Fax: 412.355.6501
                                                                              Kay M. Brady, Esq. kay.brady@klgates.com
                                                                              Michael J. Lynch, Esq. mike.lynch@klgates.com
                                                                              Paul E. Del Vecchio, Esq. paul.delvecchio@klgates.com
                                                                              John M. Hagan, Esq. john.hagan@klgates.com

                                                                              Brouse McDowell LPA
                                                                              388 S. Main Street, Suite 500
                                                                              Akron, OH 44311
                                                                              Tel: 330.535.5711
                                                                              Paul A. Rose, Esq. prose@brouse.com
                                                                              Amanda M. Leffler, Esq. aleffler@brouse.com

                                                                              Brouse McDowell LPA
                                                                              600 Superior Avenue East, Suite 1600
                                                                              Cleveland, OH 44114
                                                                              Tel: 216.830.6830
                                                                              Jodi D. Spencer Johnson, Esq. jjohnson@brouse.com
        Allstate Insurance Company (as successor-in-interest to Northbrook
                                                                              Hughes Socol Piers Resnick & Dym, Ltd.
        Excess and Surplus Insurance Company f/k/a Northbrook Insurance
                                                                              70 W. Madison St., Suite 4000
        Company)
                                                                              Chicago, IL 60602
                                                                              Tel: 312.604.2632
                                                                              Robert R. Anderson III, Esq. randerson@hsplegal.com
                                                                              Daniel A. Waitzman, Esq. dwaitzman@hsplegal.com
                                                                              Christopher A. Johnson, Esq. cjohnson@hsplegal.com
                  20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 29 of 76
                                                                     Reminger Co., L.P.A.
                                                                     101 West Prospect Avenue, Suite 1400
                                                                     Cleveland, OH 44115-1093
                                                                     Tel: 216.687.1311
                                                                     Brian D. Sullivan, Esq. bsullivan@reminger.com
Century Indemnity Company (as successor-in-interest to Cigna           Cohn Baughman & Martin
Specialty Insurance Company, Formerly Known as California Union        333 West Wacker Drive, Suite 900
Insurance Company and as successor to CCI Insurance Company, as        Chicago, IL 60606
successor to Insurance Company of North America);                      Tel: 312.753.6604
                                                                       Michael J. Baughman, Esq.
Federal Insurance Company
                                                                       michael.baughman@mclolaw.com
                                                                       Marshall Dennehey Warner Coleman & Goggin
                                                                       127 Public Square
                                                                       Suite 3510
                                                                       Cleveland, OH 44114
                                                                       Main Tel: 216. 912.3800
                                                                       Direct: 216. 912.3792
                                                                       David J. Fagnilli, Esq. djfagnilli@mdwcg.com
                                                                       Hinkhouse Walsh Law LLP
Certain Underwriters at Lloyd’s London;
                                                                       180 N. Stetson Avenue, Suite 3400
Certain London Market Insurance Companies (including North River       Chicago IL 60601 USA
JU policies);                                                          Tel: 312.784.5415
                                                                       Laura S. McKay lmckay@hww-law.com
Granite State Insurance Company;                                       Seth M. Jaffe, Esq. sjaffe@hww-law.com
Lexington Insurance Company;
                                                                       Bartek Law Office
National Union Fire Insurance Company of Pittsburgh, PA (for itself    2300 East Market Street, Suite E
and as successor by merger to Landmark Insurance Company)              Akron, OH 44312
New Hampshire Insurance Company                                        Tel: 330.784.8580
                                                                       Dennis J. Bartek, Esq. Djbartek@barteklawoffice.com
TIG Insurance Company (as successor by merger to International
Insurance Company, as successor-in-interest to International Surplus
Lines Insurance Company)
Employers Mutual Casualty Company                                      Willman & Silvaggio
                                                                       One Corporate Center
                                                                       5500 Corporate Drive, Suite 150
                                                                       Pittsburgh, PA 15237
                 20-12156-mg       Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 30 of 76
                                                                    Tel: 412.366.3333
                                                                    Anna Maria Sosso, Esq. ASosso@willmanlaw.com

Executive Risk Indemnity Inc. (f/k/a American Excess Insurance     BatesCarey LLP
Company);                                                          191 N. Wacker Drive, Suite 2400
                                                                   Chicago, IL 60606
Munich Reinsurance America, Inc. (f/k/a American Re-Insurance
                                                                   Tel: 312.762.3125
Company)
                                                                   Stanley V. Figura, Esq. sfigura@batescarey.com


                                                                   Weston Hurd LLP
                                                                   The Tower at Erieview
                                                                   1301 East 9th Street, #1900
                                                                   Cleveland, OH 44114-1862
                                                                   Tel: 216.241.6602
                                                                   Gary W. Johnson, Esq. GJohnson@westonhurd.com
                                                                   Shook, Hardy & Bacon LLP
Fireman’s Fund Insurance Company;
                                                                   111 S. Wacker Drive, 51st Floor
Fireman’s Fund Insurance Company of Ohio                           Chicago, IL 60606
                                                                   Tel: 312.704.7700
                                                                   Lynn H. Murray, Esq. lhmurray@shb.com
                                                                   Thomas J. Dammrich, Esq. tdammrich@shb.com

                                                                   McCarthy, Lebit, Crystal & Liffman Co., LPA
                                                                   101 West Prospect Avenue, Suite 1800
                                                                   Cleveland, OH 44115
                                                                   Tel: 216.696.1422
                                                                   David A. Schaefer, Esq. das@mccarthylebit.com
                                                                   Calfee, Halter & Griswold LLP
Saturn Insurance Company Limited
                                                                   The Calfee Building
                                                                   1405 East Sixth Street
                                                                   Cleveland, OH 44114-1607
                                                                   Tel: 216.622.8200
                                                                   Fax: 216.241.0816
                                                                   K. James Sullivan, Esq. kjsullivan@calfee.com
                                                                   Matthew A. Chiricosta, Esq. mchiricosta@calfee.com
                                                                   Alexandra R. Forkosh, Esq. aforkosh@calfee.com
                 20-12156-mg     Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47     Main Document
                                                       Pg 31 of 76



                                                                    Kaufman, Drozdowski & Grendell LLC
Travelers Casualty and Surety Company (f/k/a The Aetna Casualty &
                                                                    29525 Chagrin Boulevard, Suite 250
Surety Company)
                                                                    Pepper Pike, OH 44122
                                                                    Tel: 440.462.6501
                                                                    Arthur M. Kaufman, Esq. ak@kdglegal.com
                         20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                                   Pg 32 of 76
XIV.     Viad Corp (alleged successor to Assureds: Greyhound Corp., Dial Corp., Armour and Co., Aircraft Service International, Inc.)
         a. Viad Corp., et al. v. Certain Underwriters at Lloyd's, London, et al., (Ninth Judicial Circuit Court, Orlando, FL; Judge Munyon) (Case
            No. GIC 07-CA-003855)
         b. Viad Corp, et al. v. Certain Underwriters at Lloyd’s, London, et al., (Ninth Circuit Court, Orlando, FL; Judge John Jordan) (Case No.
            2020-CA-001628-O)
       Party/Entity                                                            Address/Contact

       Attorney for Certain Underwriters at Lloyd’s, London, and certain       Duane Morris LLP
       London Market Insurance Companies and Equitas Insurance Limited         Spear Tower
       (Defendant)                                                             One Market Plaza, Suite 2200
                                                                               San Francisco, CA 94105-1127 USA
                                                                               Brian A.Kelly BAKelly@duanemorris.com
                                                                               J. Robert Renner rrenner@duanemorris.com
                                                                               Julian A. Jackson-Fannin jjfannin@duanemorris.com

                                                                               KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
                                                                               P.O. Box 1631
                                                                               Orlando, FL 32802-1631
                                                                               David B. King dking@kbzwlaw.com
                                                                               Thomas A. Zehnder tzehnder@kbzwlaw.com
                                                                               Frederick S. Wermuth fwermuth@kbzwlaw.com
       Attorney for Viad Corporation and Aircraft Services Internation, Inc    Beaubien, Simmons, Knight, Mantzaris & Neal, LLP
       (Plaintiff)                                                             332 North Magnolia Avenue
                                                                               Orlando, Florida 32802 USA
                                                                               Daniel J. O'Malley domalley@dsklawgroup.com
                                                                               David Simmons dsimmons@dsklawgroup.com
                                                                               Brett J. Miller bmiller@dsklawgroup.com

       Counsel for United States Steel Corporation (Defendant)                 Mary Meeks, P.A.
                                                                               1219 E. Livingston Street
                                                                               Orlando, FL 32803
                                                                               Mary B. Meeks mary@marymeekslaw.com
       Counsel for Greater Orlando Aviation Authority (Defendant)              Marchena & Graham
                                                                               976 Lake Baldwin Ln., Suite 101
                                                                               Orlando, FL 32814
                                                                               Keith Graham kgraham@mgfirm.com
                 20-12156-mg      Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 33 of 76
Counsel for Certain Underwriters at Lloyd's London and Certain        D'Amato & Lynch, LLP
Market Insurance Companies (that subscribed to Post-1993 Policies)    Two World Financial Center
(Defendant)                                                           New York, NY 10281
                                                                      Frances Buckley fbuckley@damato-lynch.com

Counsel for Royal Surplus Lines Ins. Co. (Defendant)               Littleton, Park, Joyce, Ughetta & Kelly, LLP
                                                                   4 Manhattanville Road, Suite 202
                                                                   Purchase, NY 10577
                                                                   Robert Joyce Robert.joyce@littleonjoyce.com

                                                                   Seipp & Flick LLP
                                                                   2 Alhambra Plaza, Suite 800
                                                                   Coral Gables, FL 33134
                                                                   John C. Seipp, Jr. jseipp@seippflick.com

Counsel for Galaxy Aviation of Orlando, Inc. (Cross-Defendant)     Foley & Lardner, LLP
                                                                   111 N. Orange Ave., Suite 1800
                                                                   Orlando, Florida 32801
                                                                   Edmund T. Baxa, Jr. ebaxa@foley.com
                                                                   Thomas S. Cargill tcargill@foley.com

Counsel for Equitas Insurance Limited (Defendant)                  LEWIS BAACH, PLLC
                                                                   1101 New York Ave., NW Suite 1000
                                                                   Washington, DC 20005
                                                                   Joseph L. Ruby joseph.ruby@lewisbaach.com
                                                                   Martin R. Baach martin.baach@lewisbaach.com
                     20-12156-mg       Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                              Pg 34 of 76
XV.   Certain Underwriters at Lloyd’s London, et al. v. ConAgra Grocery Products Co., et al.. (San Francisco Superior Court, Calif., Hon. R.
      Ulmer, Jr.) (Case no. CGC-M-536731)



  Party/Entity                                                              Address/Contact

  Attorney for ConAgra Foods Inc                                            Foran Glennon
                                                                            3rd Floor
                                                                            11 Leadenhall Street
                                                                            London EC3V 1LP
                                                                            Helen Franzese hfranzese@foranglennon.co.uk

  Attorney for Certain Underwriters at Lloyd’s London                       Nicolaides Fink Thorpe Michaelides Sullivan LLP
                                                                            101 Montgomery Street, Suite 2300
                                                                            San Francisco, CA 94104
                                                                            Sara Mary Thorpe sthorpe@nicolaidesllp.com

                                                                            Zuckerman Spaedler LLP
                                                                            1800 M Street NW, Suite 1000
                                                                            Washington, DC 20036
                                                                            Carl S. Kravitz

  Affiliated FM Insurance Company (Cross Defendant)                         Hinshaw & Culbertson LLP
  Affiliated FM Insurance Company (Defendant)                               One California Street
                                                                            18th Floor
                                                                            San Francisco, Ca 94111
                                                                            415-632-6000
                                                                            Robert Gabriel Levy

  Affiliated FM Insurance Company (Defendant)                               Hinshaw & Culbertson LLP
                                                                            151 North Franklin Street
                                                                            Suite 2500
                                                                            Chicago, Il 60606
                                                                            312-704-3000
                                                                            John E. Delascio
  Affiliated FM Insurance Company (Defendant)                               Meckler Bulger Tilson Marick Pearson LLP
                                                                            123 North Wacker Drive
                  20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 35 of 76
                                                                     Suite 1800
                                                                     Chicago, Il 60606
                                                                     312-474-7900
                                                                     Scott M. Seaman
Affiliated FM Insurance Company (Defendant)                          Meckler Bulger Tilson Marick Pearson LLP
                                                                     123 North Wacker Drive
                                                                     Suite 1800
                                                                     Chicago, Il 60606
                                                                     312-474-7900
                                                                     Scott.Seaman@Mbtlaw.Com
                                                                     Scott M. Seaman
AIU Insurance Company (Cross Defendant)                              Selvin Wraith Halman LLP
AIU Insurance Company (Defendant)                                    505 14th Street,
American Home Assurance Company (Cross Defendant)                    Suite 1200
Granite State Insurance Company (Cross Defendant)                    Oakland, Ca 94612
Granite State Insurance Company (Defendant)                          510-874-1811
Insurance Company Of The State Of Pennsylvania (Cross Defendant)     Gary Robert Selvin
Insurance Company Of The State Of Pennsylvania (Defendant)
Lexington Insurance Company (Cross Defendant)
Lexington Insurance Company (Defendant)
National Union Fire Insurance Company Of (Cross Defendant)
National Union Fire Insurance Company Of (Defendant)

AIU Insurance Company (Defendant)                                   Chaffetz Lindsey LLP
Granite State Insurance Company (Defendant)                         1700 Broadway, 33rd Floor
Insurance Company of The State of Pennsylvania (Defendant)          New York, Ny 10019
Lexington Insurance Company (Defendant)                             212-257-6960
National Union Fire Insurance Company Of (Defendant)                Theodore Debonis

AIU Insurance Company (Defendant)                                   Chaffetz Lindsey LLP
Granite State Insurance Company (Defendant)                         1700 Broadway, 33rd Floor
Insurance Company of The State Of Pennsylvania (Defendant)          New York, Ny 10019
Lexington Insurance Company (Defendant)                             212-257-6960
National Union Fire Insurance Company Of (Defendant)                Charles Scibetta
                  20-12156-mg     Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 36 of 76
Allianz Underwriters Insurance Company (Cross Defendant)             Tressler LLP
Allianz Underwriters Insurance Company (Defendant)                   2 Park Plaza, Suite 1050
Fireman's Fund Insurance Company (Cross Defendant)                   Irvine, Ca 92614
                                                                     949-336-1200
                                                                     Mary E Mcpherson
American Guarantee & Liability Insurance Company (Cross Defendant) Sinnott, Puebla, Campagne & Curet, Aplc
American Guarantee & Liability Insurance Company (Defendant)         550 S. Hope Street
American Zurich Insurance Company (Cross Defendant)                  Suite 2350
Zurich Insurance Company (Cross Defendant)                           Los Angeles,, Ca 900712618
Zurich Insurance Company (Defendant)                                 213-996-4200
Zurich Reinsurance Company Ltd., Formerly Known As (Cross            Debra R. Puebla
Defendant)
Zurich Reinsurance Company Ltd., Formerly Known As (Defendant)

American Zurich Insurance Company (Defendant)                        Skarzynski Marick & Black LLP
Zurich American Insurance Company (Defendant)                        353 N. Clark Street
                                                                     Suite 3650
                                                                     Chicago, Il 60654
                                                                     312-946-4200
                                                                     James Henry Kallianis
Arrowood Indemnity Company, Previously Known As (Cross               Clyde & Co Us LLP
Defendant)                                                           101 Second Street
Arrowood Indemnity Company, Previously Known As (Defendant)          24th Floor
                                                                     San Francisco, Ca 94105
                                                                     415-365-9800
                                                                     Bruce Daniel Celebrezze
Century Indemnity Company (Individually And As (Defendant)           Clyde & Co Us LLP
Century Indemnity Company, Individually And As (Cross Complainant) 101 Second St 24th Fl
Century Indemnity Company, Individually And As (Cross Defendant)     San Francisco, Ca 94105
Century Indemnity Company, Individually And As (Defendant)           415-365-9800
Federal Insurance Company (Cross Complainant)                        Peter James Whalen
Federal Insurance Company (Cross Defendant)
Federal Insurance Company (Defendant)
Pacific Employers Insurance Company (Cross Complainant)
Pacific Employers Insurance Company (Cross Defendant)
Pacific Employers Insurance Company (Defendant)
Westchester Fire Insurance Company, Individually (Cross Complainant)
                  20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47   Main Document
                                                          Pg 37 of 76
Westchester Fire Insurance Company, Individually (Cross Defendant)
Westchester Fire Insurance Company, Individually (Defendant)
Westchester Surplus Lines Insurance Company (Cross Complainant)
Westchester Surplus Lines Insurance Company (Cross Defendant)
Westchester Surplus Lines Insurance Company (Defendant)

Century Indemnity Company (Individually and As (Defendant)        O'melveny & Myers Llp
Century Indemnity Company, Individually And As (Defendant)        1625 Eye Street, Nw
Federal Insurance Company (Defendant)                             Washington D.C., 20006
Pacific Employers Insurance Company (Defendant)                   202-383-3285
Westchester Fire Insurance Company, Individually (Defendant)      Jonathan Hacker
Westchester Surplus Lines Insurance Company (Defendant)

Century Indemnity Company (Individually And As (Defendant)        CLYDE & CO US, LLP
Century Indemnity Company, Individually And As (Defendant)        405 LEXINGTON AVENUE
Federal Insurance Company (Defendant)                             16TH FLOOR
Pacific Employers Insurance Company (Defendant)                   NEW YORK, NY 10174
Westchester Fire Insurance Company, Individually (Defendant)      212-710-3903
Westchester Surplus Lines Insurance Company (Defendant)           Paul.Koepff@Clydeco.Us
                                                                  Paul R. Koepff
Century Indemnity Company (Individually and As (Defendant)        O'melveny & Myers Llp
Century Indemnity Company, Individually And As (Defendant)        1625 Eye Street, Nw
Federal Insurance Company (Defendant)                             Washington D.C., 20006
Pacific Employers Insurance Company (Defendant)                   202-383-5102
Westchester Fire Insurance Company, Individually (Defendant)      Ephraim A. Mcdowell
Westchester Surplus Lines Insurance Company (Defendant)

Century Indemnity Company (Individually and As (Defendant)        Clyde Co Us Llp
Century Indemnity Company, Individually And As (Defendant)        200 Campus Drive, Suite 300
Federal Insurance Company (Defendant)                             Florham Park, Nj 07932
Pacific Employers Insurance Company (Defendant)                   Ryan R. Westerfield
Westchester Fire Insurance Company, Individually (Defendant)
Westchester Surplus Lines Insurance Company (Defendant)

Certain London Market Insurance Companies (Defendant)             Foran Glennon Palandech Ponzi & Rudloff Pc
                                                                  40 Wall Street, 54th Floor
                  20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 38 of 76
                                                                      New York, Ny 10005
                                                                      212-257-7100
                                                                      Ronald D. Puhala
Certain London Market Insurance Companies (Defendant)                 Foran Glennon Palandech Ponzi & Rudloff Pc
                                                                      2000 Powell St. Ste. 900
                                                                      Emeryville, Ca 94608
                                                                      510-740-1500
                                                                      George Edward Rudloff
Certain Underwriters At Lloyd's London (Cross Defendant)              Nicolaides Fink Thorpe Michaelides
Certain Underwriters At Lloyd's London (Plaintiff)                    Sullivan Llp -
Certain Underwriters At Lloyd's, London (Plaintiff)                   101 Montgomery St, Suite 2300
The Northern Assurance Company Of America (Cross Defendant)           San Francisco, Ca 94104
The Northern Assurance Company Of America (Plaintiff)                 415-745-3772
Winterthur Swiss INS.Co. Ltd. (Cross Defendant)                       Sara Mary Thorpe
Winterthur Swiss INS.Co. Ltd. (Plaintiff)
Yasuda Fire & Marine Ins. Co. (UK) Ltd. (Cross Defendant)
Yasuda Fire & Marine Ins. Co. (UK) Ltd. (Plaintiff)

Certain Underwriters at Lloyd's London (Plaintiff)                   Zuckerman Spaeder Llp
Certain Underwriters at Lloyd's, London (Plaintiff)                  1800 M Street Nw, Suite 1000
The Northern Assurance Company Of America (Plaintiff)                Washington, Dc 20036
Winterthur Swiss INS.Co. Ltd. (Plaintiff)                            202-778-1800
Yasuda Fire & Marine Ins. Co. (UK) Ltd. (Plaintiff)                  Carl S. Kravitz

Columbia Casualty Company (Cross Defendant)                          Cna Coverage Litigation Group
Columbia Casualty Company (Defendant)                                555 - 12th St Street Suite 600
Continental Casualty Company (Cross Defendant)                       Oakland, Ca 94607
Continental Casualty Company (Defendant)                             510-645-2300
National Fire Insurance Company of Hartford (Cross Defendant)        Edward J. Tafe
National Fire Insurance Company of Hartford (Defendant)
The Continental Insurance Company (Cross Defendant)

Columbia Casualty Company (Defendant)                                Dentons Us Llp
Continental Casualty Company (Defendant)                             233 S. Wacker Drive
National Fire Insurance Company of Hartford (Defendant)              Suite 5900
                                                                     Chicago, Il 60606
                                                                     312-758-9732
                  20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 39 of 76
                                                                      M. Keith Moskowitz
Columbia Casualty Company (Defendant)                                 Dentons Us Llp
Continental Casualty Company (Defendant)                              233 S. Wacker Drive
National Fire Insurance Company of Hartford (Defendant)               Suite 5900
                                                                      Chicago, Il 60606
                                                                      312-391-8343
                                                                      Kristen C. Rodriguez
Columbia Casualty Company (Defendant)                                 Dentons Us Llp
Continental Casualty Company (Defendant)                              233 S. Wacker Drive
National Fire Insurance Company of Hartford (Defendant)               Suite 5900
                                                                      Chicago, Il 60606
                                                                      312-876-3453
                                                                      Shannon Y. Shin
Conagra Grocery Products Company (Appellant)                          Reed Smith Llp
Conagra Grocery Products Company (Cross Complainant)                  101 Second Street, Suite 1800
Conagra Grocery Products Company (Cross Defendant)                    San Francisco, Ca 94105
Conagra Grocery Products Company (Defendant)                          415-543-8700
Conagra Grocery Products Company, LLC (Appellant)                     David Evan Weiss
Conagra Grocery Products Company, LLC (Cross Complainant)
Conagra Grocery Products Company, LLC (Cross Defendant)
Conagra Grocery Products Company, LLC (Defendant)
Conagra Grocery Products, Inc (Defendant)

Crum & Forster Insurance Company (Defendant)                           Crowell & Moring Llp
Everest Reinsurance Company (Formely Known As (Defendant)              Three Embarcadero Center
Fairmont Premier Insurance Company, (As (Defendant)                    26th Floor
TIG Insurance Company, For Itself and As Successor (Cross Defendant)   San Francisco, Ca 94111
TIG Insurance Company, For Itself And As Successor (Defendant)         415-986-2800
United States Fire Insurance Company (Cross Defendant)                 Mark David Plevin
United States Fire Insurance Company (Defendant)

Employers Insurance of Wausau (Incorrectly Sued (Defendant)            Dorsey & Whitney Llp
                                                                       305 Lytton Ave
                                                                       Palo Alto, Ca 94301
                                                                       650-857-1717
                                                                       Thomas T. Hwang
                  20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 40 of 76
Employers Insurance of Wausau (Incorrectly Sued (Defendant)           Dorsey & Whitney Llp
                                                                      600 Anton Boulevard,
                                                                      Suite 2000
                                                                      Costa Mesa, Ca 926267655
                                                                      714-800-1400
                                                                      Katherine J. Santon
Everest Reinsurance Company (Formely Known As (Cross Defendant)       Murphy Pearson Bradley & Feeney
                                                                      88 Kearny Street, 10th Floor
                                                                      San Francisco, Ca 941085530
                                                                      415-788-1900
                                                                      James Anthony Murphy
Executive Risk Indemnity, Inc. (As Successor To (Cross Defendant)     Craig & Winkelman Llp
Munich Reinsurance America, Inc. (Formerly Known (Cross               2140 Shattuck Avenue
Defendant)                                                            Suite 409
                                                                      Berkeley, Ca 94704
                                                                      510-549-3330
                                                                      Bruce Harry Winkelman
Executive Risk Indemnity, Inc. (As Successor To (Defendant)           Craig & Winkelman Llp
Munich Reinsurance America, Inc. (Formerly Known (Defendant)          2001 Addison St Ste 300
                                                                      Berkeley, Ca 94704
                                                                      510-549-3330
                                                                      Bruce Harry Winkelman
Fireman's Fund Insurance Company (Individually And (Defendant)        Tressler, Soderstrom, Maloney & Priess
                                                                      1901 Avenue Of The Stars
                                                                      Suite 450
                                                                      San Francisco, Ca 900673283
                                                                      310-203-4800
                                                                      Paul S. White
First State Insurance Company (Cross Complainant)                     Gaims Weil West Llp
Hartford Fire Insurance Company (Cross Complainant)                   1875 Century Park East
New England Insurance Company (Cross Complainant)                     Suite 1200
Twin City Fire Insurance Company (Cross Complainant)                  Los Angeles, Ca 900672513
                                                                      310-407-4500
                                                                      Jeffrey B. Ellis
First State Insurance Company (Cross Defendant)                       Kendall Brill & Kelly Llp
First State Insurance Company (Defendant)                             10100 Santa Monica Blvd.
Hartford Fire Insurance Company (Cross Defendant)                     Suite 1725
                  20-12156-mg     Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 41 of 76
Hartford Fire Insurance Company (Defendant)                          Los Angeles, Ca 90067
New England Insurance Company (Cross Defendant)                      310-556-2700
New England Insurance Company (Defendant)                            Alan J. Weil
Twin City Fire Insurance Company (Cross Defendant)
Twin City Fire Insurance Company (Defendant)

First State Insurance Company (Defendant)                      Shipman & Goodwin Llp
Hartford Fire Insurance Company (Defendant)                    1875 K Street, Suite 600
New England Insurance Company (Defendant)                      Washington D.C., 200061251
Twin City Fire Insurance Company (Defendant)                   202-469-7750
                                                               Joshua P. Mayer

First State Insurance Company (Defendant)                      Shipman & Goodwin Llp
Hartford Fire Insurance Company (Defendant)                    1875 K Street Nw
New England Insurance Company (Defendant)                      Suite 600
Twin City Fire Insurance Company (Defendant)                   Washington D.C., 20006
                                                               202-469-7754
                                                               Joshua D. Weinberg
Great American E&S Insurance Company (Cross Complainant)       Duane Morris Llp
Great American E&S Insurance Company (Cross Defendant)         One Market Street Spear Tower
Great American E&S Insurance Company (Defendant)               Suite 2200
                                                               San Francisco, Ca 941051127
                                                               415-957-3000
                                                               William J Baron
Old Republic Insurance Company (Cross Defendant)               Wolkin Curran, Llp
Old Republic Insurance Company (Defendant)                     111 Maiden Lane, Sixth Floor
                                                               San Francisco, Ca 94108
                                                               415-982-9390
                                                               Brandt Louis Wolkin
Safety National Casualty Company (Cross Defendant)             Duane Morris Llp
Safety National Casualty Company (Defendant)                   One Market, Spear Tower
                                                               Suite 2000
                                                               San Francisco, Ca 94105
                                                               415-957-3000
                                                               Philip Richard Matthews
                 20-12156-mg    Doc 1       Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 42 of 76
St. Paul Surplus Lines Insurance Company (Cross Defendant)           Simpson Thacher & Bartlett Llp
Travelers Casualty and Surety Company (Formerly (Cross Defendant)    2475 Hanover Street
Travelers Casualty And Surety Company (Formerly (Defendant)          Palo Alto, Ca 94304
                                                                     650-251-5000
                                                                     Stephen P. Blake
Transport Insurance Company (Cross Defendant)                        Davis Wright Tremaine Llp
                                                                     505 Montgomery Street
                                                                     Suite 800
                                                                     San Francisco, Ca 94111
                                                                     415-276-6500
                                                                     Everett W. Jack Jr.
Travelers Casualty and Surety Company (Formerly (Defendant)          Simpson Thacher & Bartlett Llp
                                                                     425 Lexington Avenue
                                                                     New York, Ny 10017
                                                                     212-455-2000
                                                                     Bryce L. Friedman
Travelers Casualty and Surety Company (Formerly (Defendant)          Simpson Thacher & Bartlett Llp
                                                                     425 Lexington Avenue
                                                                     New York, Ny 10017
                                                                     212-455-2000
                                                                     Susannah S. Geltman
                        20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47     Main Document
                                                               Pg 43 of 76
XVI.     Kaiser Cement (Direct)
         a. Truck Insurance Exchange v. Kaiser Cement) (“Asbestos Action”) (Los Angeles County Superior Court) (Case No. BC 249550)
         b. Kaiser Gypsum Company, Inc., et al. v. AIU Ins. Co., et al. (County of Multnomah, Oregon) (Case No. 16 cv 32181)
         c. Certain Underwriters at Lloyd’s, London v. Kaiser Cement and Gypsum Corp. (L.A. County Superior Court) (Case No. BC63590)
         d. In Re: Kaiser Gypsum Co., Inc., (U.S. Bankruptcy Court, W.D. of North Carolina) (Case No. 16-31602)
         e. In re Hanson Permanent Cement, Inc. (Bankr. W.D.N.C.) (case no. 16-31614).
       Party/Entity                                                        Address/Contact

       Attorneys for Kaiser Gypsum Company, Inc. and Hanson Permanente     Miller Nash Graham & Dunn LLP
       Cement, Inc. (f/k/a Kaiser Cement Corporation) (Plaintiffs)         111 S.W. Fifth Avenue, Suite 3400
                                                                           Portland, OR 97204
                                                                           C. Marie Eckert marie.eckert@millernash.com
                                                                           Seth H. Row seth.row@millernash.com

                                                                           K&L Gates LLP
                                                                           K&L Gates Center
                                                                           210 Sixth Avenue
                                                                           Pittsburgh, PA 15222
                                                                           Kay M. Brady kay.brady@klgates.com
                                                                           Michael J. Lynch michael.lynch@klgates.com

       Attorneys for Official Committee of Unsecured Creditors of Kaiser   Sussman Shank LLP
       Gypsum Company, Inc. and Hanson Permanente Cement, Inc.             1000 SW Broadway, #1400
       (Plaintiffs)                                                        Portland, OR 97205
                                                                           Tel: 503-243-1637
                                                                           Fax: 503-248-0130
                                                                           Howard M. Levine hlevine@sussmanshank.com
                                                                           Laurie P. Hager lhager@sussmanshank.com

                                                                           Blank Rome LLP
                                                                           1825 Eye Street NW
                                                                           Washington, DC 20006
                                                                           Jeffrey Rhodes JRhodes@BlankRome.com
                                                                           Justin F. Lavella JLavella@BlankRome.com

       Attorneys for Defendants Certain Underwriters at Lloyd’s London;    Duane Morris LLP
       Certain London Market Companies; Columbia Casualty Company;         Spear Tower
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 44 of 76
National Fire Insurance Company of Hartford, and The Continental    One Market Plaza, Suite 2200
Insurance Company                                                   San Francisco, CA 94105-1127 USA
                                                                    Brian A.Kelly BAKelly@duanemorris.com


Attorneys for Oregon Department of Environmental Quality                Oregon Department of Justice
                                                                        100 Market Street
                                                                        Portland, OR 97201 USA
                                                                        Scott J. Kaplan scott.kaplan@doj.state.or.us
                                                                        Sadie Forzley Sadie.forzley@doj.state.or.us

                                                                        Oregon Department of Justice
                                                                        1162 Court Street NE
                                                                        Salem, OR 97301 USA
                                                                        Carolyn G. Wade Carolyn.G.Wade@doj.state.or.us

Attorneys for Truck Insurance Exchange (Defendant)                      Lindsay Hart LLP
                                                                        1300 SW Fifth Avenue, Suite 3400
                                                                        Portland, OR 97201
                                                                        Jay W. Beattie jbeattie@lindsayhart.com
Attorneys for Defendants First State Insurance Company, Hartford Fire   Lorber, Greenfield & Polito, LLP
Insurance Company as obligor of certain policies issued by London &     610 SW Alder Street, Suite 315
Edinburgh Insurance Company Ltd., New England Insurance                 Portland, OR 97205
Corporation f/k/a New England Reinsurance Corporation, and Twin         Katie Smith ksmith@lorberlaw.com
City Fire Insurance Company
                                                                        Shipman & Goodwin LLP
                                                                        1875 K Street, NW
                                                                        Washington, DC 20006
                                                                        James P. Ruggeri JRuggeri@goodwin.com
                                                                        Joshua D. Weinberg JWeinberg@goodwin.com
                                                                        Katherine M. Hance KHance@goodwin.com
                 20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 45 of 76
Attorneys for Defendant Allstate Insurance Company                   Erich Buck
                                                                     Adelman Gettleman LTD
                                                                     53 W. Jackson Blvd., Suite 1050
                                                                     Chicago, IL 60604
                                                                     Email: ebuck@ag-ltd.com

                                                                   Linda Bondi Morrison
                                                                   Tom Xu
                                                                   Tressler LLP
                                                                   2 Park Plaza, Suite 1050
                                                                   Irvine, CA 92614
                                                                   Email: lmorrison@tresslerllp.com
                                                                           txu@tresslerllp.com

                                                                   Richard A. Lee
                                                                   Jason Gardner
                                                                   Bodyfelt Mount LLP
                                                                   319 SW Washington St., Suite 1200
                                                                   Portland, OR 97204
                                                                   Email: lee@bodyfeltmount.com
                                                                   gardner@bodyfeltmount.com
Attorneys for Defendants Certain Underwriters at Lloyd’s London;   Brian A. Kelly
Certain London Market Companies; Columbia Casualty Company;        Andrew K. Gordon
National Fire Insurance Company of Hartford, and The Continental   Duane Morris LLP
Insurance Company;                                                 Spear Tower One Market Plaza, Suite 2200
                                                                   San Francisco, CA 94105
                                                                   Email: bakelly@duanemorris.com
                                                                          akgordon@duanemorris.com

                                                                   Forsberg & Umlauf, P.S.
                                                                   901 Fifth Avenue, #1400
                                                                   Seattle WA 98164
                                                                   Stephen M. Raab sraab@FoUm.law
                                                                   Matthew S. Adams madams@FoUm.law

Attorneys for Defendant Old Republic Insurance Company             Hart Wagner LLP
                                                                   1000 SW Broadway #2000
                 20-12156-mg      Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                       Pg 46 of 76
                                                                   Portland, OR 97205
                                                                   Karen O’Kasey kok@hartwagner.com

                                                                     Clausen Miller, P.C.
                                                                     10 South Lasalle Street
                                                                     Chicago, IL 60603-1098
                                                                     Amy R. Paulus apaulus@clausen.com
                                                                     Michael Duffy mduffy@clausen.com
Attorneys for Defendants Allianz Underwriters Insurance Company      Crowell & Moring LLP
and Fireman’s Fund Insurance Company                                 Three Embarcadero Center, 26th Floor
                                                                     San Francisco, CA 94111
                                                                     Mark D. Plevin plevin@crowell.com
                                                                     Brendan V. Mullan bmullan@crowell.com
                                                                     Michael L. Huggins mhuggins@crowell.com

                                                                     Cozen O’Connor
                                                                     999 Third Ave #1900
                                                                     Seattle, WA 98104-4028
                                                                     Jodi A. McDougall jmcdougall@cozen.com

Attorneys for Defendants Executive Risk Indemnity, Inc. and Munich   Maloney Lauersdorf Reiner PC
Reinsurance America, Inc.                                            1111 E. Burnside, Suite 300
                                                                     Portland, OR 97214
                                                                     Francis J. Maloney, III fjm@mlrlegalteam.com

                                                                     Bruce H. Winkelman
                                                                     Craig & Winkelman LLP
                                                                     2140 Shattuck Avenue, Suite 409
                                                                     Berkeley, CA 94704
                                                                     Email: bwinkelman@Craig-Winkelman.com
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 47 of 76
Attorneys for Defendant Westport Insurance Corporation (as           Maloney Lauersdorf Reiner PC
successor-by-merger to Employers Reinsurance Corporation             1111 E. Burnside, Suite 300
                                                                     Portland, OR 97214
                                                                     Francis J. Maloney, III fjm@mlrlegalteam.com

                                                                     Craig & Winkelman LLP
                                                                     2140 Shattuck Avenue, Suite 409
                                                                     Berkeley, CA 94704
                                                                     Robin D. Craig rcraig@Craig-Winkelman.com

Attorneys for Defendants Associated International Insurance Company, Clyde & Co.
TIG Insurance Company, and United States Fire Insurance Company      55 West Monroe Street, Suite 300
                                                                     Chicago, IL 60603
                                                                     Clinton Cameron clinton.cameron@clydeco.us

                                                                     Lane Powell PC
                                                                     1420 Fifth Avenue, Ste. 4200
                                                                     Seattle, WA 98111
                                                                     David M. Schoeggl schoeggld@lanepowell.com

                                                                     Lane Powell PC
                                                                     601 SW Second Avenue, Suite 2100
                                                                     Portland, OR 97204-3158
                                                                     Hans N. Huggler hugglerh@lanepowell.com

Attorneys for Defendants Westchester Fire Ins. Co. and Westchester   Steven P. Soha
Surplus Lines Insurance Company                                      Geoffrey Bedell
                                                                     Misty Edmundson
                                                                     Soha & Lang
                                                                     1325 4th Avenue, Suite 2000
                                                                     Seattle, WA 98101
                                                                     Email: soha@sohalang.com
                                                                             bedell@sohalang.com
                                                                             medmundson@sohalang.com

Attorneys for Defendant United States Fire Insurance Company         David M. Schoeggl
                                                                     Lane Powell PC
                 20-12156-mg         Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                          Pg 48 of 76
                                                                      1420 Fifth Avenue, Ste. 4200
                                                                      Seattle, WA 98111
                                                                      Email: schoeggld@lanepowell.com

Attorneys for Defendants AIU Insurance Company, Granite State       Cosgrave Vergeer Kester LLP
Insurance Company, Lexington Insurance Company, National Union      500 Pioneer Tower
Fire Insurance Company of Pittsburgh, PA, and The Insurance         888 SW Fifth Avenue
Company of the State of Pennsylvania                                Portland, OR 97204
                                                                    Thomas W. Brown tbrown@cosgravelaw.com
Attorneys for Defendant Transport Indemnity Company                 Lawrence B. Burke
                                                                    Everett Jack
                                                                    Davis Wright Tremaine LLP
                                                                    1300 SW Fifth Avenue
                                                                    Suite 2400
                                                                    Portland, OR 97201
                                                                    Email: larryburke@dwt.com
                                                                           everettjack@dwt.com

Attorneys for Defendants National Casualty Company and Sentry       Elizabeth M. Brockman
Insurance a Mutual Company                                          Calvin S. Whang
                                                                    Selman Breitman LLP
                                                                    11766 Wilshire Blvd., 6th Floor
                                                                    Los Angeles, Ca 90025
                                                                    Email: ebrockman@selmanlaw.com
                                                                           cwhang@selmanlaw.com

                                                                    Janet Adele Shapiro
                                                                    The Shapiro Law Firm
                                                                    212 S. Gale Drive
                                                                    Beverly Hills, CA 90211
                                                                    Email: jshapiro@shapirolawfirm.com

Counsel for the Official Committee                                  CAPLIN & DRYSDALE, CHARTERED
                                                                    One Thomas Circle, NW, Suite 1100
of Asbestos Personal Injury Claimants                               Washington, CA 20005
                                                                    Kevin C. Maclay, Esq. kmaclay@capdale.com
                                                                    Todd E. Philips, Esq. tphillips@capdale.com
                  20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47    Main Document
                                                         Pg 49 of 76

                                                                    HIGGINS & OWENS, PLLC
                                                                    524 East Blvd
                                                                    Charlotte, NC 28203
                                                                    Telephone: (704) 366-4607
                                                                    Sara (Sally) W. Higgins, Esq. shiggins@higginsowens.com
                                                                    Raymond E. Owens, Jr., Esq. rowens@higginsowens.com

Counsel for Lawrence Fitzpatrick, the Future Claimants’             YOUNG CONAWAY STARGATT & TAYLOR, LLP
Representative                                                      Rodney Square
                                                                    1000 North King St.
                                                                    Wilmington, DE 19801
                                                                    Telephone: (302) 571-6600
                                                                    Edwin J. Harron, Esq. eharron@ycst.com
                                                                    Sharon M. Zieg, Esq. szieg@ycst.com

                                                                    Felton E. Parrish, Esq.
                                                                    HULL & CHANDLER, P.A.
                                                                    1001 Morehead Square Drive, Suite 450
                                                                    Charlotte, NC 28203
                                                                    Telephone: (704) 375-8488
                                                                    E-mail: fparrish@lawyercarolina.com

Special Insurance Counsel for the Official Committee of Asbestos    Robert M. Horkovich, Esq.
Personal Injury Claimants and the Legal Representative for Future   ANDERSON KILL P.C.
Asbestos Claimants                                                  1251 Avenue of the Americas
                                                                    New York, NY 10020
                                                                    E-mail: rhorkovich@andersonkill.com

Attorney for Debtors                                                Gregory M. Gordon, Esq.
                                                                    2727 No. Harwood St., Suite 500
                                                                    Dallas, TX 75201
                                                                    Tel.: 214-220-3939
                                                                    Fax : 214-969-5100
                                                                    Email: gmgordon@jonesday.com
                      20-12156-mg       Doc 1
                                            Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                            Pg 50 of 76
XVII. Sherwin-Williams v. London Market Companies, et al. (Court of Common Pleas, Cuyahoga County, Ohio) (Docket No. CV 06 585786)
    Party/Entity                                                             Address/Contact

    Attorney for Sherwin Williams                                            Mendes & Mount LLP
                                                                             750 Seventh Avenue
                                                                             New York
                                                                             NY 10019
                                                                             USA

                                                                             JONES DAY
                                                                             901 Lakeside Avenue
                                                                             Cleveland, Ohio 44114.1190
                                                                             Mark J. Andreini
                                                                             Partner

    Attorneys for Allstate Insurance Company, successor in interest to       Mitchell S. Goldgehn
    Northbrook Excess and Surplus Insurance Company, formerly known          Lisa J. Brodsky
    as Northbrook Insurance Company                                          ARONBERG GOLDGEHN DAVIS & GARMISA
                                                                             330 North Wabash Avenue
                                                                             Suite 1700
                                                                             Chicago, IL 60611
                                                                             (312) 828-9600
                                                                             mgoldgehn@agdglaw.com
                                                                             lbrodsky@agdglaw.com

                                                                             Gary W. Johnson
                                                                             WESTON HURD, LLP
                                                                             1301 East 9th St. Suite 1900
                                                                             Cleveland, Ohio 44114-1862
                                                                             (216) 241-6602
                                                                             gjohnson@westonhurd.com

    Attorneys for American Casualty Company of Reading Pennsylvania,         Arthur Kaufman
    Columbia Casualty Company, Continental Casualty Companies, The           KAUFMAN, DROZDOWSKI & GRENDELL, LLC
    Continental Insurance Company, for itself and as successor in interest   29525 Chagrin Blvd., Suite 250
    to certain insurance policies issued by Harbor Insurance Company         Pepper Pike, Ohio 44124
                                                                             440.462.6500 – telephone
                 20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 51 of 76
                                                                     440.462.6504 – facsimile
                                                                     Edward.tafe@cna.com

                                                                     Keith Moskowitz
                                                                     Kristen C. Rodriguez
                                                                     Shannon Y. Shin
                                                                     DENTONS US LLP
                                                                     233 South Wacker Drive, Suite 5900
                                                                     Chicago, IL 60606
                                                                     (312) 876-8000 – telephone
                                                                     (312) 876-7934 – facsimile
                                                                     Keith.moskowitz@dentons.com
                                                                     Kristen.rodriguez@dentons.com
                                                                     Shannon.shin@dentons.com

Attorneys for American Home Assurance Co., Lexington Insurance       Ronald B. Lee
Co., National Union Fire Insurance Co. of Pittsburgh, P.A. and the   ROETZEL & ANDRESS, KPA
Insurance Co. of the State of Pennsylvania                           1375 East Ninth Street
                                                                     One Cleveland Center, 10th Floor
                                                                     Cleveland Center, 10th Floor
                                                                     Cleveland, OH 44114
                                                                     Telephone 212-623-0150
                                                                     Facsimile: 216-623-0134
                                                                     rlee@ralawcom

                                                                     Charles J. Scibetta
                                                                     Theodore R. DeBonis
                                                                     CHAFFETZ LINDSEY LLP
                                                                     1700 Broadway, 33rd Floor
                                                                     New York, NY 10019
                                                                     Tel: (212) 257-6960
                                                                     Fax: (212) 257-6950
                                                                     Charles.scibetta@chaffetzlindsey.com
                                                                     Ted.debonix@chaffetzlindsey.com

Attorneys for Century Indemnity Company, as successor to CCI         David J. Fagnilli
Insurance Company, as successor to Insurance Company of North
                 20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                           Pg 52 of 76
America, as successor to Cigna Specialty Insurance Co, formerly        MARSHALL DENNEHEY WARNER COLEMAN &
known as California Union Insurance Company; Westchester Fire          GOGGIN
Insurance Complany (with respect to certain policies allegedly issued  127 Public Square, Suite 3510
by U.S. Fire Insurance Company; and Federal Insurance Company          Cleveland, Ohio 44114
                                                                       Phone (216) 912-3792
                                                                       Fax: (216) 344-9006
                                                                       Email: djfagnilli@mdwcg.com

                                                                     Paul R. Koepff
                                                                     Ryan R. Westerfield
                                                                     CLYDE & CO US
                                                                     200 Campus Drive, Suite 300
                                                                     Florham Park, New Jersey 07932
                                                                     Tel: (973) 210-6700
                                                                     Email: paul.koepff@clydeco.us

                                                                     Jonathan D. Hacker
                                                                     Ephraim McDowell
                                                                     O’MELVENY & MYERS LLP
                                                                     1625 Eye Street, N.W.
                                                                     Washington, D.C. 20006
                                                                     (202) 383-5300
Attorneys for Certain London Market Companies                        Jay B. Eggspuehler
                                                                     ISAAC WILES BURKHOLDER & TEETOR, LLC
                                                                     Two Miranova Place, Suite 700
                                                                     Columbus, Ohio 43215
                                                                     614-221-2121
                                                                     614-365-9516 Fax
                                                                     jeggspuehler@isaacwiles.com

                                                                     Matthew B. Anderson
                                                                     William Seo

Attorneys for Certain Underwriters at Lloyd’s London; World Marine
and General Insurance Corp. Ltd.; World Auxiliary Insurance          Carl S. Kravitz
Company Ltd.; The Victory Insurance Company Ltd.; New London         Jason M. Knott
Reinsurance Comjpany Ltd.; Scottish Lion Insurance Company Ltd.;     ZUCKERMAN SPAEDER LLP
                 20-12156-mg      Doc 1 Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                      Pg 53 of 76
Winterhur Swiss Insurance Company; Yasuda Fire & Marine Insurance 1800 M Street NW, Suite 1000
Company (UK) Ltd.; Yasuda, UK; Yasuda Fire & Marine Insurance     Washington, DC 20036
Company (UK) Ltd.; OneBeacon America Insurance Company (now       Tel: (202) 778-1813
known as Lamorak Insurance Company); and GEICO                    ckravitz@zukerman.com
                                                                  jknott@zuckerman.com

                                                                     David A. Schaefer
                                                                     MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
                                                                     101 W. Prospect Ave. Suite 1800
                                                                     Cleveland, OH 44115
                                                                     Tel: (216) 696-1422
                                                                     das@mccarthylebit.com

Attorneys for Employers Mutual Casualty Company                      Anna M. Sosso
                                                                     WILLMAN & SILVAGGIO
                                                                     5500 Corporate Drive, Suite 150
                                                                     Pittsburgh, PA 15237
                                                                     Fax: (412) 366-3333
                                                                     Fax: (412) 366-3462
                                                                     asosso@willmanlaw.com

Attorneys for Allianz Global Risk US Insurance Co. (formerly known   David A. Schaefer
as Allianz Insurance Company), Fireman’s Fund Insurance Co. and      MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
National Surety Corp.                                                101 W. Prospect Ave. Suite 1800
                                                                     Cleveland, OH 44115
                                                                     Tel: (216) 696-1422
                                                                     das@mccarthylebit.com

                                                                     Michael Kotula
                                                                     Lawrence A. Levy
                                                                     RIVKIN RADLER
                                                                     926 RXR Plaza
                                                                     Uniondale, NY 11556
                                                                     Larry.levy@rivkin.com
                                                                     Michael.Kotula@rivkin.com
                 20-12156-mg     Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 54 of 76
Attorneys for First State Insurance Company, Nutmeg Insurance        Gregory E. O’Brien
Company and Twin City Fire Insurance Company                         CAVITCH FAMILO & DURKIN
                                                                     1300 East Ninth Street, 20th Floor
                                                                     Cleveland, Ohio 44114
                                                                     Tel: (216) 621-7860
                                                                     Fax: (216) 621-3415
                                                                     gobrien@cavitch.com

                                                                   James P. Ruggeri
                                                                   Joshua D. Weinberg
                                                                   Katherine M. Hance
                                                                   SHIPMAN & GOODWIN LLP
                                                                   1875 K Street, NW, Suite 600
                                                                   Washington, D.C. 20006
                                                                   Tel: (202) 469-7750
                                                                   Fax: (202 469-7751
                                                                   jruggeri@goodwin.com
                                                                   jweinberg@goodwin.com
                                                                   khance@goodwin.com

Attorneys for Great American Insurance Co.                         Charles E. Spevacek
                                                                   MEAGHER & GEER, P.L.L.P.
                                                                   33 South Sixth Street, Suite 4400
                                                                   Minneapolis, MN 55402
                                                                   Tel: 612-338-0661
                                                                   Fax: 612-338-8384
                                                                   Email: cspevacek@meagher.com

                                                                   Kevin C. Alexandersen
                                                                   BURNS WHITE LLC
                                                                   US Bank Centre
                                                                   1350 Euclid Avenu,e Suite 1060
                                                                   Cleveland, Ohio 44115
                                                                   (216) 920-3090 (phone)
                                                                   (216) 274-6394 (fax)
                                                                   Email: kcalexandersen@burnswhite.com
                 20-12156-mg     Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 55 of 76
Attorneys for American Alternative Insurance Corporation             Gary W. Johnson
                                                                     WESTON HURD LLP
                                                                     1301 East 9th Street, Suite 1900
                                                                     Cleveland, OH 44114-1862
                                                                     Tel: (216) 687-3295
                                                                     Email: gjohnson@westonhurd.com

                                                                 Stanley V. Figura
                                                                 BATESCAREY LLP
                                                                 191 N. Wacker Drive,Suite 2400
                                                                 Chicago, IL 60606
                                                                 Tel: (312) 762-3125
                                                                 Email: sfigura@batescarey.com

Attorneys for North River Insurance Company, TIG Insurance       Gary W. Johnson
Company, Mt. McKinley Insurance Co. and United States Fire       WESTON HURD, LLP
Insurance Co.                                                    1301 East 9th St. Suite 1900
                                                                 Cleveland, Ohio 44114-1862
                                                                 (216) 241-6602
                                                                 gjohnson@westonhurd.com

                                                                 Laura A. Foggan
                                                                 CROWELL & MORING LLP
                                                                 1001 Pennsylvania Avenue NW
                                                                 Washington, DC 20004
                                                                 (202) 624-2774
                                                                 LFoggan@crowell.com

Attorneys for Royal Indemnity Company                            Matthew C. O’Connell
                                                                 SUTTER O’CONNEL CO.
                                                                 1301 East Ninth Street
                                                                 3600 Erieview Tower
                                                                 Cleveland, Ohio 44114
                                                                 (216) 928-2200 phone
                                                                 (216) 928-4400 Fac
                                                                 moconnell@sutter-law.com
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 56 of 76
                                                                    Robert Joyce
                                                                    Joanna Sergiou
                                                                    LITTLETON PARK JOYNCE UGHETTA & KELLY LLP
                                                                    4 Manhattanville Road, Suite 202
                                                                    Purchase, NY 10577
                                                                    (914) 417-3416 phone
                                                                    Robert.joyce@littleonpark.com
                                                                    Joanna.sergiou@littletonpark.com

Attorneys for Travelers Casualty and Surety Company, St. Paul Fire &   Bryce L. Friedman
Marine Insurance Company, and Gulf Insurance Company                   Susannah S. Geltman
                                                                       SIMPSON THACHER & BARTLET LLP
                                                                       425 Lexington Avenue
                                                                       New York, New York 10017-3954
                                                                       Tel: (212) 455-2000
                                                                       Fax: (212) 455-2502
                                                                       bfriedman@stblaw.com
                                                                       sgeltman@stblaw.com

Attorneys for Zurich American Insurance Company                        James H. Kallianis, Jr.
                                                                       SKARZYNSKI MARICK & BLACK LLP
                                                                       205 N. Michigan Ave. Suite 2600
                                                                       Chicago, IL 60601
                                                                       (312) 946-4230
                                                                       jkallianis@skarzynski.com

                                                                       Crystal L. Maluchnik
                                                                       JANIK L.L.P.
                                                                       9200 South Hills Blvd. Suite 300
                                                                       Cleveland, Ohio 44147
                                                                       (440) 740-3047
                                                                       Crystal.Maluchnik@Janiklaw.com
                       20-12156-mg       Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                               Pg 57 of 76
XVIII. Freightliner – Consolidated Freightways: Allianz Global Risks US Ins. Co. et al. v. Ace Property & Cas. Ins. Co. et al. (Circuit Court of
       the State of Oregon, County of Multnomah) (No. 1204-04552)

     Party/Entity                                                              Address/Contact

     Attorney for Defendants-Respondents of ACE Property & Casualty            Mendes & Mount, LLP
     Insurance Company, as successor to Aetna Insurance Company,               750 Seventh Avenue
     Certain Underwriters at Lloyd’s London, Certain London Market             New York, NY 10019
     Insurance Companies, General Insurance Company and Westport               USA
     Insurance Corporation, as successor to Puritan Insurance Company          Matthew B. Anderson Matthew.anderson@mendes.com

     Attorney for Allianz Global Risks US Insurance Company                    McDermott Will & Emery LLP
                                                                               500 North Capitol Street, NW
                                                                               Washington, DC 20001
                                                                               Margaret H. Warner mwarner@mwe.com
                                                                               Ryan S. Smethurst rsmethurst@mwe.com

     Attorneys for General Insurance Company                                   Sussman Shank LLP
                                                                               1000 SW Broadway, Suite 1400
                                                                               Portland, OR 97205
                                                                               Thomas M. Christ tchrist@sussmanshank.com

     Attorneys for ACE Property & Casualty Insurance Company, as               Soha & Lang
     Successor to Aetna Insurance Company                                      1325 Fourth Avenue, Suite 2000
                                                                               Seattle, WA 98101
                                                                               R. Lind Stapley stapley@sohalang.com

     Attorneys for Westport Insurance Corporation, as Successor to Puritan     Callahan & Shears, P.C.
     Insurance Company                                                         4215 SE King Road
                                                                               PO Box 22677
                                                                               Portland, OR 97269
                                                                               Melia Shears mshears@callahanandshears.com

     Attorneys for Con-Way, Inc. & Affiliates                                  Tonkon Torp LLP
                                                                               1600 Pioneer Tower
                                                                               888 SW Fifth Avenue
                                                                               Portland, OR 97204
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 58 of 76
                                                                    Frank Weiss frank.weiss@tonkon.com
                                                                    Anna K. Sortun anna.sortun@tonkon.com
                                                                    Robert Koch robert.koch@tonkon.com

Attorneys for Certain Underwriters at Lloyd’s London, Yasuda Fire &    Forsberg & Umlauf, P.S.
Marine Ins. Co. (UK), Ltd., and World Auxiliary Insurance Corp. Ltd.   901 Fifth Avenue, Suite 1400
                                                                       Seattle, WA 98164
                                                                       Carl E. Forsberg cforsberg@FoUm.law
                                                                       Matthews S. Adams madams@FoUm.law
                                                                       Charles A. Henty chenty@FoUm.law
                      20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47         Main Document
                                                              Pg 59 of 76
XIX. In re Diocese of Rochester
   a. Diocese of Wimona-Rochester v. United States Fire Ins. Co. et al. (case no. 18-33707) (Bankr. Minn.).
   b. Rochester v. Continental Ins. Co. et al. (case no. 2-19-20905-PRW) (Bankr. W.D.N.Y.).


    Party/Entity                                                            Address/Contact

    Attorney for CX Reinsurance Company                                     Duane Morris LLP
                                                                            Spear Tower
                                                                            One Market Plaza, Suite 2200
                                                                            San Francisco, CA 94105-1127 USA
                                                                            Jeff D. Kahane JKahane@duanemorris.com

                                                                            Clyde & Co
                                                                            55 West Monroe Street
                                                                            Suite 3000, Chicago
                                                                            IL 60603 USA
                                                                            Catalina Sugayan Catalina.sugayan@clydeco.us
    Attorney for Diocese of Rochester                                       Bond, Schoeneck & King, PLLC
                                                                            One Lincoln Center
                                                                            110 West Fayette Street
                                                                            Syracuse, NY 13202-1355
                                                                            Stephen A. Donato sdonato@bsk.com
                                                                            Charles J. Sullivan csullivan@bsk.com
    Attorney for The Continental Insurance Company                          Tressler LLP
                                                                            500 Grant St.
                                                                            Suite 2900
                                                                            Pittsburgh, PA 15219
                                                                            Michael J. DiSantis mdisantis@tresslerllp.com

                                                                            Tressler LLP
                                                                            233 S. Wacker Drive
                                                                            61st Floor
                                                                            Chicago, IL 60606
                                                                            Todd S. Schenk tschenk@tresslerllp.com
                                                                            Jennifer Smith jsmith@tresslerllp.com

                                                                            Barclay Damon LLP
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 60 of 76
                                                                    Barclay Damon Tower
                                                                    125 East Jefferson Street
                                                                    Syracuse, New York 13202
                                                                    Jeffrey Austin Dove jdove@barclaydamon.com

Attorney for National Surety Corporation                            Moss & Barnett
                                                                    150 South Fifth Street
                                                                    Suite 1200
                                                                    Minneapolis, MN 55402
                                                                    Charles Edwin Jones charles.jones@lawmoss.com
Attorney for Interstate Fire & Casualty Company                     Rivkin Radler LLP
                                                                    926 RXR Plaza
                                                                    Uniondale, NY 11556-0926
                                                                    Peter P. McNamara peter.mcnamara@rivkin.com

                                                                    Troutman Sanders LLP
                                                                    600 Peachtree Street, N.E.
                                                                    Suite 3000
                                                                    Atlanta, GA 30308
                                                                    Matthew Roberts matthew.roberts2@troutman.com
                                                                    Harris Winsberg harris.winsberg@troutmansanders.com

Attorney for Colonial Penn Insurance Company                        Walker Wilcox Matousek LLP
                                                                    One North Franklin Street
                                                                    Suite 3200
                                                                    Chicago, Illinois 60606
                                                                    Robert P. Arnold rarnold@walkerwilcox.com
                                                                    Kaitlin M. Calov kcalov@wwmlawyers.com

                                                                    Kenney Shelton Liptak Nowak LLP
                                                                    110 Wall Street
                                                                    Suite 04-061
                                                                    New York, NY 10005
                                                                    Dirk C. Haarhoff dchaarhoff@kslnlaw.com

                                                                    Kenney Shelton Liptak Nowak LLP
                                                                    233 Franklin Street
                 20-12156-mg     Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 61 of 76
                                                                    Buffalo, NY 14202
                                                                    Judith Treger Shelton jtshelton@kslnlaw.com
Attorney for Official Committee of Unsecured Creditors              Pachulski Stang Ziehl & Jones LLP
                                                                    10100 Santa Monica Blvd.
                                                                    13th Floor
                                                                    Los Angeles, CA 90067-4003
                                                                    James I. Stang jstang@pszjlaw.com
                       20-12156-mg       Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47         Main Document
                                                               Pg 62 of 76
XX.     Riddell Lawsuit
        a. Riddell, Inc., et al. v. Ace Insurance Company, et al. (Los Angeles County Superior Court) (Case No. BC 482698)
        b. Riddell, Inc., et al. v. Ace Insurance Company, et al. (Los Angeles Superior Court) (Case No. BC 528557)

      Attorneys for Plaintiffs All American Sports Corporation, BRG Sports,   Franklin Law Group
      Inc., Riddell, Inc., and Riddell Sports Group. Inc.                     181 Waukegan Road, Suite 205
                                                                              Northfield, Illinois 60093
                                                                              Charles R. Franklin cfranklin@charlesfranklinlaw.com
                                                                              Justin N. Fielkow jfielkow@charlesfranklinlaw.com

      Attorneys for Defendant, Ace American Insurance Company, Century        Clyde & Co US LLP
      Indemnity Company, Pacific Employers Insurance                          101 Second Street, 24th Floor
      Company, Westchester Fire Insurance                                     San Francisco, California 94105
      Company                                                                 Peter Whalen, Esq. pete.whalen@clydeco.us
                                                                              William J. Hapiuk, Esq. bill.hapiuk@clydeco.us

      Attorneys for Defendant, Ace American Insurance Company, Century        Clyde & Co US LLP
      Indemnity Company, Pacific Employers Insurance                          200 Campus Drive, Suite 300
      Company, Westchester Fire Insurance                                     Florham Park, New Jersey 07932
      Company                                                                 Matthew I. Gennaro, Esq. matthew.gennaro@clydeco.us

      Attorneys for Defendant, AIG Specialty Insurance Company,               Herold & Sager
      American Home Assurance Company, Illinois National Insurance            550 Second Street, Suite 200
      Company, National Union Fire Insurance Company of Pittsburgh, Pa.       Encinitas, CA 92024
                                                                              Andrew D. Herold, Esq. aherold@heroldsagerlaw.com
                                                                              Joshua A. Zlotlow, Esq. jzlotlow@heroldsagerlaw.com

      Attorneys for Defendant, AIG Specialty Insurance Company,               Hinkhouse Williams Walsh LLP
      American Home Assurance Company, Illinois National Insurance            180 N. Stetson Ave., Suite 3400
      Company, National Union Fire Insurance Company of Pittsburgh, Pa.       Chicago, IL 60601
                                                                              Phillip K. Beth, Esq. pbeth@hww-law.com

      Attorneys for Defendant, Allianz Underwriters Insurance Company         Sheppard, Mullin, Richter & Hampton LLP
                                                                              501 W. Broadway, 19th Floor
                                                                              San Diego, CA 92101
                                                                              R. Randal Crispen, Esq. rcrispen@sheppardmullin.com
                                                                              Marc J. Feldman, Esq. mfeldman@sheppardmullin.com
                 20-12156-mg      Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47       Main Document
                                                       Pg 63 of 76

Attorneys for Defendants Steadfast Insurance Co. and American       Selman Breitman LLP
Guarantee and Liability Insurance Co.                               11766 Wilshire Blvd., Sixth Floor
                                                                    Los Angeles, CA 90025
                                                                    Sheryl W. Leichenger, Esq. sleichenger@selmanlaw.com
                                                                    Elisabeth M. D’Agostino, Esq. edagostino@selmanlaw.com

                                                                    Skarzynski Marick & Black LLP
                                                                    353 North Clark Street, Suite 3650
                                                                    Chicago, IL 60654
                                                                    Karen M. Dixon, Esq. kdixon@skarzynski.com
Attorneys for Defendant, Arrowood Indemnity Company                 Musick, Peeler & Garrett LLP
                                                                    624 South Grand Avenue, Suite 2000
                                                                    Los Angeles, CA 90017-3383
                                                                    David A. Tartaglio, Esq. d.tartaglio@mpglaw.com
                                                                    Steven T. Adams, Esq. s.adams@mpglaw.com

Attorneys for Defendant, Aspen Specialty Insurance Company          Clausen Miller, P.C.
                                                                    17901 Von Karman Avenue, Suite 650
                                                                    Irvine, CA 92614
                                                                    Alec M. Barinholtz, Esq. abarinholtz@clausen.com

                                                                    Clausen Miller, P.C.
                                                                    10 S. LaSalle Street
                                                                    Chicago, IL 60603
                                                                    Amy Rich Paulus, Esq. apaulus@clausen.com

Attorneys for Defendant, Bedivereinsurance Company, Employers'      Duplicki Keller LLP
Fire Insurance Company                                              290 B Street, Suite 200
                                                                    Santa Rosa, CA 95401
                                                                    Jeffrey E. Duplicki, Esq. jduplicki@duplickikeller.com
                                                                    George J. Keller, Esq. gkeller@duplickikeller.com

Attorneys for Defendant, Columbia Casualty Company, The             Elenius Frost & Walsh
Continental Insurance Company, National Fire Insurance Company of   555 12th Street, Suite 600
Hartford                                                            Oakland, CA 94607
                                                                    Brian W. Walsh, Esq. brian.walsh@cna.com
                 20-12156-mg     Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                       Pg 64 of 76
                                                                   Edward J. Tafe, Esq. edward.tafe@cna.com

Attorneys for Defendant, Evanston Insurance Company as Successor      Traub Lieberman Straus & Shrewsberry, LLP
by Merger with Associated International Insurance Company             626 Wilshire Blvd., Suite 800
                                                                      Los Angeles, CA 90017
                                                                      Kevin P. McNamara, Esq. kmcnamara@traublieberman.com
                                                                      Neal K. Kojima, Esq. nkojima@traublieberman.com

Attorneys for Defendants, First Specialty Insurance Corp. and Westport Lewis, Brisbois, Bisgaard & Smith, LLP
Insurance Corporation                                                  633 West 5th Street, Suite 4000
                                                                       Los Angeles, CA 90071
                                                                       Michael R. Velladao, Esq. velladao@lbbslaw.com
                                                                       Bruce S. Bolger, Esq. bolger@lbbslaw.com

                                                                      Bates Carey, LLP
                                                                      191 N. Wacker, Suite 2400
                                                                      Chicago, IL 60606
                                                                      Adam H. Fleischer, Esq. afleischer@batescarey.com
                                                                      Michael H. Passman, Esq. mpassman@batescarey.com
                                                                      Justin K. Seigler, Esq. jseigler@batescarey.com
Attorneys for Defendant, First State Insurance Company, New England   Steptoe & Johnson LLP
Reinsurance Corporation, Twin City Fire Insurance Company             633 W. Fifth Street, Suite 1900
                                                                      Los Angeles, California 90071
                                                                      Jennifer B. Bonneville, Esq. jbonneville@steptoe.com

Attorneys for Defendant, TIG Insurance Company                        Murphy, Pearson, Bradley & Feeney
                                                                      550 S. Hope Street, Suite 650
                                                                      Los Angeles, CA 90071
                                                                      James A. Murphy, Esq. jmurphy@mpbf.com
                                                                      Jeff C. Hsu, Esq. jhsu@mpbf.com

                                                                      Kennedys CMK LLP
                                                                      100 North Riverside Plaza
                                                                      21st Floor Chicago, IL 60606
                                                                      Matthew Walsh, Esq. matt.walsh@kennedyscmk.com

                                                                      Kennedys CMK LLP
                20-12156-mg     Doc 1       Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                         Pg 65 of 76
                                                                     120 Mountain View Boulevard
                                                                     Post Office Box 650
                                                                     Basking Ridge, New Jersey 07920
                                                                     Christopher R. Carroll, Esq.
                                                                     christopher.carroll@kennedyscmk.com
                                                                     Heather E. Simpson, Esq.
                                                                     heather.simpson@kennedyscmk.com
                                                                     Joshua S. Wirtshafter, Esq.
                                                                     joshua.wirtshafter@kennedyscmk.com
Attorneys for Defendant, Transport Insurance Company                 Duane Morris LLP
                                                                     One Market Plaza
                                                                     Spear Tower, Suite 2200
                                                                     San Francisco, CA 94105-1127
                                                                     Ray L. Wong, Esq. rlwong@duanemorris.com
                                                                     Amanda Graham, Esq. agraham@duanemorris.com
                        20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47        Main Document
                                                               Pg 66 of 76

XXI.     BRG Sports, Inc., et al. v. Ace American Insurance Company, et al. (Los Angeles Superior Court) (Case No. BC660183)

       Party/Entity                                                          Address/Contact

       Attorneys for CX Reinsurance Company Limited                          Nicolaides Fink Thorpe Michaelides Sullivan LLP
                                                                             4365 Executive Drive
                                                                             Suite 950
                                                                             San Diego, CA 92121
                                                                             USA
                                                                             Jeffrey N. Labovitch jlabovitch@nicolaidesllp.com
       Attorneys for Plaintiffs All American Sports 3 Corporation, BRG       Covington & Burling LLP
       Sports, Inc., Riddell, Inc., and 4 Riddell Sports Group. Inc.         1999 Avenue of the Stars, Suite 3500
                                                                             Los Angeles, CA 90067
                                                                             Reynold L. Siemens rsiemens@cov.com
                                                                             Jeffrey A. Kiburtz jkiburtz@cov.com

                                                                             Franklin Law Group
                                                                             181 Waukegan Road, Suite 205
                                                                             Northfield, Illinois 60093
                                                                             Charles R. Franklin cfranklin@charlesfranklinlaw.com
                                                                             Justin N. Fielkow jfielkow@charlesfranklinlaw.com


       Attorneys for Defendant, Ace American Insurance Company, Century      Clyde & Co US LLP
       Indemnity Company, Pacific Employers Insurance                        101 Second Street, 24th Floor
       Company, Westchester Fire Insurance                                   San Francisco, California 94105
       Company                                                               Peter Whalen, Esq. pete.whalen@clydeco.us
                                                                             William J. Hapiuk, Esq. bill.hapiuk@clydeco.us

                                                                             Clyde & Co US LLP
                                                                             200 Campus Drive, Suite 300
                                                                             Florham Park, New Jersey 07932
                                                                             Matthew I. Gennaro, Esq. matthew.gennaro@clydeco.us
                 20-12156-mg      Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                        Pg 67 of 76
Attorneys for Defendant, AIG Specialty Insurance Company,           Herold & Sager
American Home Assurance Company, Illinois National Insurance        550 Second Street, Suite 200
Company, National Union Fire Insurance Company of Pittsburgh, Pa.   Encinitas, CA 92024
                                                                    Andrew D. Herold, Esq. aherold@heroldsagerlaw.com
                                                                    Joshua A. Zlotlow, Esq. jzlotlow@heroldsagerlaw.com

                                                                    Hinkhouse Williams Walsh LLP
                                                                    180 N. Stetson Ave., Suite 3400
                                                                    Chicago, IL 60601
                                                                    Phillip K. Beth, Esq. pbeth@hww-law.com

Attorneys for Defendant, Allianz Underwriters Insurance Company     Sheppard, Mullin, Richter & Hampton LLP
                                                                    501 W. Broadway, 19th Floor
                                                                    San Diego, CA 92101
                                                                    R. Randal Crispen, Esq. rcrispen@sheppardmullin.com
                                                                    Marc J. Feldman, Esq. mfeldman@sheppardmullin.com

Attorneys for Defendants Steadfast Insurance Co. and American       Selman Breitman LLP
Guarantee and Liability Insurance Co.                               11766 Wilshire Blvd., Sixth Floor
                                                                    Los Angeles, CA 90025
                                                                    Sheryl W. Leichenger, Esq. sleichenger@selmanlaw.com
                                                                    Elisabeth M. D’Agostino, Esq. edagostino@selmanlaw.com

                                                                    Skarzynski Marick & Black LLP
                                                                    353 North Clark Street, Suite 3650
                                                                    Chicago, IL 60654
                                                                    Karen M. Dixon, Esq. kdixon@skarzynski.com

Attorneys for Defendant, Arrowood Indemnity Company                 Musick, Peeler & Garrett LLP
                                                                    624 South Grand Avenue, Suite 2000 Los Angeles, CA
                                                                    90017-3383
                                                                    T: (213) 629-7600
                                                                    David A. Tartaglio, Esq. d.tartaglio@mpglaw.com
                                                                    Steven T. Adams, Esq. s.adams@mpglaw.com

Attorneys for Defendant, Aspen Specialty Insurance Company          Clausen Miller, P.C.
                                                                    17901 Von Karman Avenue, Suite 650
                 20-12156-mg      Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47 Main Document
                                                       Pg 68 of 76
                                                                   Irvine, CA 92614
                                                                   Alec M. Barinholtz, Esq. abarinholtz@clausen.com

                                                                    Clausen Miller, P.C.
                                                                    10 S. LaSalle Street
                                                                    Chicago, IL 60603
                                                                    Amy Rich Paulus, Esq. apaulus@clausen.com
Attorneys for Defendant, Bedivereinsurance Company, Employers' Fire Duplicki Keller LLP
Insurance Company                                                   290 B Street, Suite 200
                                                                    Santa Rosa, CA 95401
                                                                    Jeffrey E. Duplicki, Esq. jduplicki@duplickikeller.com
                                                                    George J. Keller, Esq. gkeller@duplickikeller.com

Attorneys for Defendant, Columbia Casualty Company, The              Elenius Frost & Walsh
Continental Insurance Company, National Fire Insurance Company of    555 12th Street, Suite 600
Hartford                                                             Oakland, CA 94607
                                                                     Brian W. Walsh, Esq. brian.walsh@cna.com
                                                                     Edward J. Tafe, Esq. edward.tafe@cna.com

Attorneys for Defendant, Evanston Insurance Company as Successor     Traub Lieberman Straus & Shrewsberry, LLP
by Merger with Associated International Insurance Company            626 Wilshire Blvd., Suite 800
                                                                     Los Angeles, CA 90017
                                                                     Kevin P. McNamara, Esq. kmcnamara@traublieberman.com
                                                                     Neal K. Kojima, Esq. nkojima@traublieberman.com

Attorneys for Defendants, First Specialty Insurance Corp. and Westport Lewis, Brisbois, Bisgaard & Smith, LLP
Insurance Corporation                                                  633 West 5th Street, Suite 4000
                                                                       Los Angeles, CA 90071
                                                                       Michael R. Velladao, Esq. velladao@lbbslaw.com
                                                                       Bruce S. Bolger, Esq. bolger@lbbslaw.com

Attorneys for Defendants, First Specialty Insurance Corp. and Westport Bates Carey, LLP
Insurance Corporation                                                  191 N. Wacker, Suite 2400
                                                                       Chicago, IL 60606
                                                                       Adam H. Fleischer, Esq. afleischer@batescarey.com
                                                                       Michael H. Passman, Esq. mpassman@batescarey.com
                                                                       Justin K. Seigler, Esq. jseigler@batescarey.com
                 20-12156-mg     Doc 1    Filed 09/14/20 Entered 09/14/20 17:53:47         Main Document
                                                       Pg 69 of 76

Attorneys for Defendant, First State Insurance Company, New England   Steptoe & Johnson LLP
Reinsurance Corporation, Twin City Fire Insurance Company             633 W. Fifth Street, Suite 1900
                                                                      Los Angeles, California 90071
                                                                      Jennifer B. Bonneville, Esq. jbonneville@steptoe.com

Attorneys for Defendant, TIG Insurance Company                        Murphy, Pearson, Bradley & Feeney
                                                                      550 S. Hope Street, Suite 650
                                                                      Los Angeles, CA 90071
                                                                      James A. Murphy, Esq. jmurphy@mpbf.com
                                                                      Jeff C. Hsu, Esq. jhsu@mpbf.com

                                                                      Kennedys CMK LLP
                                                                      100 North Riverside Plaza
                                                                      21st Floor Chicago, IL 60606
                                                                      Matthew Walsh, Esq. matt.walsh@kennedyscmk.com

                                                                      Kennedys CMK LLP
                                                                      120 Mountain View Boulevard
                                                                      Post Office Box 650
                                                                      Basking Ridge, New Jersey 07920
                                                                      Christopher R. Carroll, Esq.
                                                                      christopher.carroll@kennedyscmk.com
                                                                      Heather E. Simpson, Esq.
                                                                      heather.simpson@kennedyscmk.com
                                                                      Joshua S. Wirtshafter, Esq.
                                                                      joshua.wirtshafter@kennedyscmk.com

Attorneys for Defendant, Transport Insurance Company                  Duane Morris LLP
                                                                      One Market Plaza
                                                                      Spear Tower, Suite 2200
                                                                      San Francisco, CA 94105-1127
                                                                      Ray L. Wong, Esq. rlwong@duanemorris.com
                                                                      Amanda Graham, Esq. agraham@duanemorris.com
20-12156-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47   Main Document
                                   Pg 70 of 76



                                  Exhibit B

                             Administration Order




                                      6
                  20-12156-mg               Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47                         Main Document
                                                                    Pg 71 of 76

Rule 3.13, IR 2016
                                          Administration order
(a) This order is prepared for a
company incorporated within
England and Wales. If the company         IN THE MATTER OF THE INSOLVENCY ACT 1986
is incorporated outside the UK or is
an unregistered company refer to
rule 1.6 for identification
requirements. (Rules 3.13(1) and          IN THE MATTER OF                                                      (a) Company registered number
1.6.)                                                                                                           01086556
                                          CX REINSURANCE COMPANY LIMITED.
(aa) The introductory paragraph is
not required but is included for
convenience of the intended
recipients and may be considered
immaterial but permitted. (Rule 1.9.)
                                          In the High Court of Justice                                          Court case number
                                          Business and Property Courts of England and Wales                     CR-2020-003307
(b) Insert name and title of the judge    Insolvency and Companies List (ChD)
making the order. (Rule 3.13(1)(b).)

(bb) Insert date of the
administration order and, if the          (aa) This order is made in accordance with the requirements of rule 3.13 of the Insolvency (England
court so orders, the time. (Rule
3.13(1)(j).) Including the date of the    and Wales) Rules 2016 (IR 2016) and Schedule B1 of the Insolvency Act 1986 (respectively Schedule
order at this position in the
document may be considered more
                                          B1 and IA 1986.) References in this order to rules are, unless expressly provided otherwise,
convenient for the intended               references to the rules of the IR 2016.
recipients and as such permitted
under Rule 1.8(2).
                                          1. This administration order is made by (b) ICC Judge Mullen on (bb) 17 August 2020 at 10:58am
(c) Insert name of applicant.

(cc) Insert status of applicant.
                                          2. The application for an administration order was made by (c) William John Bower, Simon Lees-
Insert applicant's address for            Buckley Byrne, Gilles Marie Jacques Erulin, Paul Andrew Jardine, Marvin David Mohn and David
service. Rule 3.13 does not require       Andrew Vaughan whose address for service is: (cc) c/o Stevens & Bolton LLP, Wey House, Farnham
the identity of the applicant and
their locus to make the application       Road, Guildford, Surrey, GU1 4YD (Ref: DJS.LAT.CX.0001.2), represented by Adam Goodison of
to be stated but to do so may be          Counsel.
considered convenient for the
intended recipient. (Rules 3.13(1)(c)
and 1.8(2).)                              3 The Court ORDERS that:

                                              •    During the period for which this order is in force the affairs, business and property of the
(d) Insert details of any other parties
(including the company) appearing                  company is to be managed by the administrators.
and by whom represented. (Rule
13.13(1)(d).)
                                              •    (e) Richard Barker and Simon Edel of Ernst & Young LLP, (together, the Administrators) are
(e) Insert full name(s) of                         appointed administrators of the company.
administrator[s].
If a single administrator is appointed
                                              •    (f) For the purposes of paragraph 100 (2) to Schedule B1 the Administrators may exercise any
delete as applicable. (Rule
3.13(1)(f).)                                       of the powers conferred on them by the IA 1986 jointly or individually.
(f) This paragraph is required where
                                                   (g) The applicants’ costs of the application be paid as an expense of the administration.
more than one administrator is
appointed and should be amended
as applicable (Rule 3.13(2) and           4 (h) The Court is satisfied that the EU Regulation does not apply.
paragraph 100(2) Schedule B1.)

(g) Insert details of any other orders
or provisions made by the court.
(Rule 3.13(1)(k).) Sub-rule 3.13(1)(k)
requirements are listed here ahead
of sub-rule 3.13(1)(h) and (i) as it
may be considered more convenient
for the recipient to have details of
the court's orders grouped. If the
court makes an order under sub-
paragraph (d) or (f) of paragraph
13(1) of Schedule B1 insert details of
directions given by the court as to
the persons to whom and how
notice of the order is to be
delivered.(Rule 3.15(3).)

(h) Insert whether the EU Regulation
applies.

(hh) If the EU Regulation does apply
identify whether the proceedings
are main, secondary or territorial
proceedings. (Rules 3.13(1)(h), (i)
and 1.2.)

(i) Insert additional requirements of
rule 3.14 in the case of an
application under paragraph 37 or
38 to Schedule B1 (i.e. applications
where the company is in
liquidation.) (Rule 3.14.)
20-12156-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47   Main Document
                                   Pg 72 of 76



                                  Exhibit C

                        Corporate Ownership Statement
 20-12156-mg         Doc 1      Filed 09/14/20 Entered 09/14/20 17:53:47               Main Document
                                             Pg 73 of 76

 Brad Eric Scheler
 Gary L. Kaplan
 Andrew M. Minear
 Sari J. Rosenfeld
 FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000

 Attorneys for Richard Barker and Simon Edel as
 Foreign Representatives of CX Reinsurance
 Company Limited (in Administration)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-(        )
 Administration)                                                   :
                                                                   :
                   Debtor in a Foreign Proceeding                  :
                                                                   :
 ----------------------------------------------------------------- x

  CORPORATE OWNERSHIP STATEMENT PURSUANT TO FEDERAL RULES OF
              BANKRUPTCY PROCEDURE 1007(A)(4) AND 7007.1

        Richard Barker and Simon Edel, in their capacity as foreign representatives and joint

administrators (the “Foreign Representatives” or the “Administrators”) of CX Reinsurance

Company Limited (in Administration) (the “Company”), as debtor in administration under

Schedule B1 of the Insolvency Act of 1986 of England and Wales (the “Insolvency Act” and such

proceeding together with any ancillary, related or subsequent proceeding in England and Wales,

the “UK Proceeding”), pursuant to an order by the High Court of Justice, the Business and

Property Courts of England and Wales (the “English Court”) dated August 17, 2020 (and any

amendments thereto, the “Administration Order”), by and through their undersigned counsel,
 20-12156-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47         Main Document
                                         Pg 74 of 76



Fried, Frank, Harris, Shriver & Jacobson LLP, respectfully submit this Corporate Ownership

Statement pursuant to rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy Procedure

and state that the following corporations directly or indirectly own 10% or more of any class of

the Company’s equity interests, as set forth below:

 Entity                                             Equity Ownership

 Tawa Associates Limited                            CX Reinsurance Company Limited (in
                                                    Administration) (100%)



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                2
20-12156-mg    Doc 1   Filed 09/14/20 Entered 09/14/20 17:53:47     Main Document
                                    Pg 75 of 76



Dated: September 14, 2020
       New York, New York




                                        Respectfully submitted,

                                        FRIED, FRANK, HARRIS, SHRIVER
                                          & JACOBSON LLP

                                        /s/ Gary L. Kaplan
                                        Gary L. Kaplan
                                        Brad Eric Scheler
                                        Andrew M. Minear
                                        Sari J. Rosenfeld
                                        One New York Plaza
                                        New York, New York 10004
                                        Telephone:     (212) 859-8000
                                        Facsimile:     (212) 859-4000

                                        Attorneys for Richard Barker and Simon
                                        Edel as Foreign Representatives of CX
                                        Reinsurance Company Limited (in
                                        Administration)
 20-12156-mg       Doc 1     Filed 09/14/20 Entered 09/14/20 17:53:47            Main Document
                                          Pg 76 of 76



                                        VERIFICATION

       Pursuant to 28 U.S.C. § 1746, Richard Barker declares as follows:

       I am the foreign representative of CX Reinsurance Company Limited (in

Administration). I have full authority to verify the foregoing chapter 15 petition for recognition

of foreign main proceeding, including each of the attachments and appendices thereto, and I am

informed and believe the statements contained therein are true and accurate to the best of my

knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this 14 day of September, 2020




                                                            Richard Barker
                                                            Joint Administrator
                                                            CX Reinsurance Company Limited (in
                                                             Administration)
